          Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 1 of 115




      1
           Picrce Bainbridge BeckPricc & Hecht LLP                    Weil, Gotshal & Manges LLP
           Brian J. Dunne (SBN 275689)                                Edward R. Reines (SBN 135960)
      2                                                               edward.reii^^1yeip"d&fn>
           355 S. Grand Ave., 44th Floor
      3    Los Angeles, California 90071                              Derek C. wIlter feBN 246322)
           Tel: (213)262-9333                                         derek.walter@weil .com
      4    bdunne@piercebainbridge.com                                Silicon Val§gpD^ge2()lJ
                                                                      201 Redwood Shores Parkway
      5    Pierce Bainbridge Beck Price & Hecht LLP                   Redwoqffehpresj pA 94065
           Theodore J. Folkman {pro hac vice pending)
      6    One Liberty Square, 13th Fir.
           Boston, MA 02109
      7
           (617)313-7401
      8
           tfolkman@piercebainbridgc.com
           Pierce Bainbridge Beck Pricc & Hecht LLP
      9
           Minyao Wang (pro hac vice pending)
           277 Park Ave., 45th Floor
     10
           New York, NY 10172
                                                                                   SEP 06 2019
     11    (212) 484-9866                                                        SUSrtN Y. Si.orG
           mwang@piercebainbridge.com                                        CLERK. U.S. DlSTniCT COURT
     12
                                                                            NORTH DISTRICT OF CALIFORNIA
           Attorneysfor Applicant Illumina Cambridge Ltd.
     13

     14
                                       UNITED STATES DISTRICT COURT
     15
                                    NORTHERN DISTRICT OF CALIFORNIA
     16

     17
           hi re APPLICATION OF ILLUMINA
           CAMBRIDGE LTD. for issuance of
                                                               l-Q
                                                            Civ. 1.
                                                                             80 215MISC
     18    subpoenas under 28 U.S.C. § 1782                   DECLARATION OF ANDRl HESS IN
                                                               SUPPORT OF APPLICATION OF
     19                                                       ILLUMINA CAMBRIDGE LTD. FOR
                                                                              LEAVE
     20
                                                                      TO SERVE SUBPOENAS
     21

     22

     23
          I, Andri Hess, make the following declaration:
     24
V                1.     I am an attorney admitted to practice law in Switzerland since 1998. lam
     25
K\        qualifiedto practice in all Swiss courts. I am a partnerwiththe law firm of Homburger AG in
     26
          Zurich, Switzerland. I am also an elected associatejudge at the Swiss Federal Patent Court.
     27

     28

                                       DECLARATION OF ANDRI HESS
     Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 2 of 115




 1
            2.      1 received two law degrees from the University of Zurich, in 1995 (He. iur.) and
 2
     2000 (Dr. iur.) respectively. I also completed in 2003 an LL.M. degree from the University of
 3
     Virginia.
 4
            3.      1 am a member of my firm's Intellectual Property practice group and Dispute
 5
     Resolution team. I have extensive experience in representing clients in patent and other
 6
     intellectual property related and technology focused litigation and arbitration proceedings in a
 7
     broad range of technical fields.
 8
            4.      I make this declaration in support of the application (the "Application") by
 9
     Illumina Cambridge Ltd. ("Illumina Cambridge") for an order pursuant to 28 U.S.C. § 1782
10
     granting it leave to serve subpoenas on Complete Genomics, Inc. ("Complete Genomics"), BGI
11
     Americas, Corp. ("BGI Americas"), and MGI Americas, Inc. ("MGI Americas" and collectively
12
     with Complete Genomics and BGI Americas, "Respondents") to obtain discovery for use in a
13
     patent infiringement action commenced by Illumina Cambridge against Latvia MGI Tech SIA
14
     ("Latvia MGI") in the Federal Patent Court in Switzerland (the "Swiss Infringement Action").
15
            5.      In the Swiss Infringement Action, Illumina Cambridge asserts that Latvia MGI
16
     infringes the Swiss parts of Ruropean Patent No. 1 530 578 B1 ("the '578 Patent") and European
17
     Patent No. EP 1 828 412 B2 ("the '412 Patent") which are owned by Illumina Cambridge.
18
            6.      I am the lead counsel for Illumina Cambridge in the Swiss Infringement Action.
19
            The Swiss Infringement Action
20
            7.      Illumina Cambridge commenced the Swiss Infringement Action on Jime 28,2019.
21
     Illumina Cambridge's statement of claim in the Swiss Infringement Action, which has been filed
22
     in the English language, is attached hereto as Exhibit A.
23
            8.      The proceedings in the Swiss Infringement Action are still at an early stage and
24
     the Swiss Federal Patent Court has not issued any substantive rulings.
25
            9.      Illumina Cambridge has asserted in the Swiss Infringement Action that Latvia
26
     MGI infringes the Swiss parts of the '578 Patent and the '412 Patent by selling products and
27
     performing processes that infringe. Specifically, Illumina Cambridge asserts that certain DNA
28

                                  DECLARATION OF ANDRl HESS
     Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 3 of 115




 1
     sequencing platforms and/or sequencing reagent kits offered and distiibuted by Latvia MGI
 2
     infringe independent claims 1,12,17,25, and dependent claims 4, 6,7, 9 of the '578 Patent.
 3
     Illumina Cambridge further asserts that these products infringe independent claims 1 and 15, and
 4
     dependent claims 2, 3,4, 8, 9, 10, 12, 13 and 14 of the '412 Patent
 5
             10.    The relief requested in the Swiss Infringement Action includes, among other
 6
     things, an injunction and an order directing Latvia MGI to pay financial compensation to
 7
     Illumina Cambridge.
 8
             11.    In the Swiss Infringement Action, the Federal Patent Court on August 22,2019
 9
     invited Latvia MGI to submit its written statement of defense in response to Illumina
10
     Cambridge's claim of infringement within a period of six weeks. This time-limit only starts
11
     running after the court order has been served on Latvia MGI in Latvia through the Hague
12
     procedures. Upon request of Latvia MGI, the six weeks time-limit can be extended by an
13
     additional two weeks.
14
             12.    If the defendant invokes in its statement of defense that the invoked patents are
15
     invalid, the Federal Patent Court normally sets a deadline of four weeks for the claimant to
16
     submit a partial reply limited to the issue of validity. This deadline can be extended by two
17
     additional weeks upon request of the claimant.
18
             13.    ITie Federal Patent Court usually then summons the parties to a preparatory
19
     hearing {^'Instruktionsverhandlung"\ which typically consists of two parts. During the first and
20
     formal part of the preparatory hearing, the court delegation, usually comprising a legally trained
21
     and a technically trained judge, can discuss with the parties the issues in dispute, ask clarifying
22
     questions about the submissions and advise on which particular issues the parties should fuither
23
     expand their arguments in subsequent submissions. During the second and more informal part of
24
     the hearing, the court delegation may provide a preliminary and non-binding assessment of the
25
     merits of the case and attempt to bring about a settlement between the parties. If no settlement is
26
     reached, the Federal Patent Court normally asks the claimant to submit a full reply to the
27
     statement of defense and the defendant to submit a rejoinder. Thereafter, the Judge-Rapporteur
28

                                  DECLARATION OF ANDRI HESS
     Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 4 of 115




 1
     usually issues his or her technical opinion and the parties are invited to comment on the technical
 2
     opinion in written submissions. Typically, the parties are then summoned to a fmal hearing.
 3
             14.     Illumina Cambridge has the right to freely allege new facts and adduce new
 4
     evidence up to the date on which its full reply brief is due in the Swiss Infringement Action. At
 5
     the moment, I estimate that the full reply brief of Illumina Cambridge will become due not
 6
     before the second quarter of 2020. After that point, new facts and new evidence are admissible
 7
     only if presented immediately and if either (i) they arose after the close of written submissions;
 8
     or (ii) they existed before the close of written submissions but could not have been submitted
 9
     earlier despite a party's reasonable diligence.
10
             Swiss Law on Discovery
11
             15.     Swiss civil procedure law requires the parties themselves to gather and submit
12
     physical evidence, 'llicre is generally no right to pre-trial discovery comparable to the discovery
13
     available in the United States, and Swiss civil procedure law does not provide for the taking of
14
     depositions. Witnesses must be heard by the court itself. Thus, as a general rule, the parties in a
15
     Swiss litigation must make their cases with the documents and information they have available to
16
     them.
17
             16.     I'he parties are not obliged by Swiss law to disclose documents and materials to
18
     their adversaries that are relevant to the issues in dispute.
19
             17.     A party can petition a Swiss court to order the other party or a third parly to
20
     disclose certain specifically identified documents or electronic data in its possession. However,
21
     the court will grant such a request only if it decides that the specifically identified evidence is
22
     necessary to establish legally relevant and disputed facts ofthe case. If a party to a proceeding
23
     refuses to produce the information after it has been served with a court order, the court cannot
24
     compel compliance. If a party refuses to produce the evidence without valid reasons, the Swiss
25
     court takes this into account when appraising the evidence, but non-compliance does not trigger
26
     any further sanctions.
27

28

                                   DECLARATION OF ANDR! HESS
     Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 5 of 115




 1
               18.    This procedure is of limited utility here because while Illumina Cambridge is
 2
      highly confident that responsive documents exist, it has no way to identify them with the
 3
      particularity that Swiss law wouldrequire.
 4
               19.    In addition, Swiss courts have nojurisdiction to compel a non-party that resides
 5
      outside of Switzerland to testify or produce information before a court in Switzerland. Therefore,
 6
      non-Swiss resident witnesses who areofficers of any of the Respondents would not be accessible
 7
      through a Swiss court alone. Furthermore, information in the possession ofthe Respondents
 8
      would not be accessible to Illumina Cambridge through a Swiss court alone.
 9
               20.    Swiss courts are not restricted in respect of considering documentary and other
10
     evidence obtained in accordance with the lawful evidence taking procedures in foreign
11
     jurisdictions.
12
               21.    In myown practice, I have witnessed successful section 1782 proceedings inthe
13
     United States in support of a patent action thatwas pending before theSwiss Federal Patent
14
     Court.
15
               22.    Therefore, any order bythis Court for theproduction of discovery to be used in
16
     the Swiss Infringement Action would not constitute an affront to the dignity of the Swiss legal
17
     system.
18
               Swiss Law on Access to Court Records
19
              23.     As set forth below, Illumina Cambridge will make every reasonable effort under
20
     Swiss law to keep the Respondents' information produced under the Application confidential in
21
     the Swiss Infringement Action.
22
              24.     The courtfiles of the Swiss Federal Patent Courtare not publicly available.
23
     Under Article 53 ofthe Swiss Code of Civil Procedure, only the court and the parties to the
24
     litigation are entitled to direct access to court files. Third parties have no rights to inspect court
25
     files. Indeed, under Article 53(2), even a party's right to inspect court files canbe restricted to
26
     protect an overriding public or privacy interest. Moreover, Article 156 of the Swiss Code of
27

28

                                   DECLARATION OF ANDRIHESS
     Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 6 of 115




 1
     Civil Procedure stipulates that the court shall take appropriate measures if the taking of evidence
 2
     infiinges the legitimate interests (suchas business secrets) of a party or a third party.
 3
             25.     The Federal Patent Court will issue a writtenjudgment whichwill be served upon
 4
     the parties. Article3(1) of the Information Regulations of the Federal Patent Courtstipulates
 5
     that the Federal Patent Court shall publish its final decisions on the Internetten days after
 6
     sendingthe same to the parties to the proceedings. The Federal PatentCourt may also make its
 7
     decision publicly available in printed format. Article 3(3) of the Infonnation Regulations further
 8
     stipulates thatpublication shalltakeplace in a non-anonymized form, unless the protection of
 9
     private or public interests necessitates redaction. Where private interests (such as business
10
     secrets) are implicated, the judgment shall be redacted if this is requested by a party and appears
11
     to bejustified. The Federal Patent Court may also decide of its own volition to redactparts of
12
     the judgment.
13
            26.      Cambridge Illumina will cooperate in requesting the Swiss court to redact the
14
     appropriate portions of its written judgment to the extent that the judgment contains the
15
     Respondents' confidential information produced through this Application.
16
            I declare under penalty of peijury under the laws ofthe United States of America that the
17
     foregoing is, to my best knowledge, true and correct.
18

19
            Executed onthe4*** day of September 2019, at Zurich, Switzerland.
20

21

22

23

24

25

26

27

28

                                  DECLARATION OF ANDRIHESS
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 7 of 115




             EXHIBIT A
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 8 of 115


                                                                   Homi



    By registered mail
    Federal Patent Court
    P.O. Box
    9023 St.Gallen




    June 28. 2019
    330186|10071916v7




    Statement of Claim


    Dear Mr. President
    Ladies and Gentlemen


    In the matter of


    lllumina Cambridge Limited                                                   Plaintiff
    Chesterford Research Park, Little Chesterford, Saffron Walden, Essex CB10 1XL, United
    Kingdom

    represented by Dr. Andri Hess, Attorney-at-Law, and|or Julian Schwaller, Attorney-at-
    Law, and|or Katrina Frame, Attorney-at-Law, Homburger AG, Prime Tower, Hardstrasse
    201, CH-8005 Zurich

    assisted by Dr. Claudia Bibus, Swiss and European Patent Attorney, E. Blum & Co. AG,
    Vorderberg 11, CH-8044 Zurich

    vs.



    Latvia MGI Tech SIA                                                       Defendant
    Dzirnavu iela 57A-4, Riga, Latvia, LV1010

    re



    Patent Infringement




    Homburger AG                           T    +41 43 222 10 00
    Prime Tower                             F   +41 43 222 15 00
    Hardstrasse 201                        www.homburger.cli
    CH-800S Zurich                          lawyers@homburger.cb
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 9 of 115




                                                                                       21 57




    we herewith respectfully request the Federal Patent Court to grant the following

    Prayers for Relief

    1.   Defendant shall be prohibited,
         under threat of an administrative fine of CHF 1,000 per day of non-
         compliance pursuant to Article 343(1)(c) CCP, but of at least CHF 5,000
         pursuant to Article 343(1)(b) CCP, as well as punishment of its organs
         pursuant to Article 292 CC in the event of non-compliance,
         from manufacturing, Importing into Switzerland, exporting from
         Switzerland, offering in Switzerland, selling in Switzerland, putting in
         circulation otherwise in Switzerland, storing in Switzerland
         the following product, be it alone or as part of a kit:
         a modified nucleotide molecule

         comprising a purine or pyrimidine base and
         a ribose or deoxyribose sugar moiety
          having a removable 3'-0H blocking group covalently attached thereto
         such that the 3' carbon atom has attached a group of the structure -O-
         Z

         wherein Z comprises an azido group and is (-CR'2-N3) and
         wherein each R' is independently a hydrogen atom, an alkyi,
         substituted alkyI, arylalkyi, alkenyl, alkynyl, aryl, heteroaryl,
         heterocyclic, acyl, cyano, alkoxy, aryloxy, heteroaryloxy or amido
         group, or a detectable label attached through a linking group,
         or R'2 represents an alkylidene group of formula =C(R"')2 wherein each
         R'" may be the same or different and is selected from the group
         comprising hydrogen and halogen atoms and alkyI groups;


    2.   Defendant shall be prohibited,
          under threat of an administrative fine of CHF 1,000 per day of non-
         compliance pursuant to Article 343(1)(c) CCP, but of at least CHF 5,000
         pursuant to Article 343(1 )(b) CCP, as well as punishment of its organs
         pursuant to Article 292 CC in the event of non-compliance,
         from manufacturing, importing into Switzerland, exporting from
         Switzerland, offering in Switzerland, selling in Switzerland, putting in
         circulation otherwise in Switzerland, storing in Switzerland
         the following product, be it alone or as part of a kit:
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 10 of 115




                                                                                     3157




          a modified nucleotide molecule

          comprising a purine or pyrlmidlne base and
          a ribose or deoxyribose sugar moiety
          having a removable 3'-0H blocking group covalently attached thereto
          such that the 3' carbon atom has attached a group of the structure -O-
          Z

          wherein Z is azidomethyl (-CH2-N3);


    3.    Defendant shall be prohibited,
          under threat of an administrative fine of CHF 1,000 per day of non-
          compliance pursuant to Article 343(1 )(c) CCP, but of at least CHF 5,000
          pursuant to Article 343(1 )(b) CCP, as well as punishment of its organs
          pursuant to Article 292 CC in the event of non-compliance,
          from manufacturing, importing into Switzerland, exporting from
          Switzerland, offering in Switzerland, selling in Switzerland, putting in
          circulation otherwise in Switzerland, storing in Switzerland
          the following product, be it alone or as part of a kit:
          a modified nucleotide molecule

          comprising a purine or pyrimidine base and
          a ribose or deoxyribose sugar moiety
          having a removable 3'-0H blocking group covalently attached thereto
          such that the 3' carbon atom has attached a group of the structure -O-
          Z

          wherein Z is azidomethyl (-CH2-N3)
          and wherein said base is linked to a fluorophore via a cleavable linker;


     4.   Defendant shall be prohibited,
          under threat of an administrative fine of CHF 1,000 per day of non-
          compliance pursuant to Article 343(1)(c) CCP, but of at least CHF 5,000
          pursuant to Article 343(1)(b) CCP, as well as punishment of its organs
          pursuant to Article 292 CC in the event of non-compliance,
          from manufacturing, importing into Switzeriand, exporting from
          Switzeriand, offering in Switzeriand, selling in Switzerland, putting in
          circulation otherwise in Switzeriand, storing in Switzeriand
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 11 of 115




                                                                                     4157




          kits for sequencing at least two nucieotides of a template nucleic acid
          comprising repeating the steps of (a) incorporating one or more
          fluorescently labelled nucieotides into a strand of nucleic acid
          complementary to said template nucleic acid and (b) determining the
          identity of one or more of the incorporated nucleotide(s),
          said kits comprising a buffer that comprises ascorbic acid or a salt
          thereof;



    5.    Defendant shall be prohibited,
          under threat of an administrative fine of CHF 1,000 per day of non-
          compliance pursuant to Article 343(1)(c) CCP, but of at least CHF 5,000
          pursuant to Article 343(1 )(b) CCP, as well as punishment of its organs
          pursuant to Article 292 CC In the event of non-compliance,
          from manufacturing. Importing into Switzerland, exporting from
          Switzerland, offering in Switzerland, selling in Switzerland, putting in
          circulation otherwise in Switzerland, storing in Switzerland
          kits for sequencing at least two nucieotides of a template nucleic acid
          comprising repeating the steps of (a) Incorporating one or more
          fluorescently labelled nucieotides into a strand of nucleic acid
          complementary to said template nucleic acid and (b) determining the
          identity of one or more of the incorporated nucleotide(s),
          wherein the substrate for incorporation of fluorescently labelled
          nucleotide is a nucleoside triphosphate,
          said kits comprising a buffer that comprises ascorbic acid or a salt
          thereof;



     6.   Defendant shall be prohibited,
          under threat of an administrative fine of CHF 1,000 per day of non-
          compliance pursuant to Article 343(1)(c) CCP, but of at least CHF 5,000
          pursuant to Article 343(1)(b) CCP, as well as punishment of its organs
          pursuant to Article 292 CC In the event of non-compliance,
          from manufacturing, importing into Switzerland, exporting from
          Switzerland, offering in Switzerland, selling in Switzerland, putting in
          circulation otherwise in Switzerland, storing in Switzerland
          kits for sequencing at least two nucieotides of a template nucleic acid
          comprising repeating the steps of (a) incorporating one or more
          fluorescently labelled nucieotides into a strand of nucleic acid
          complementary to said template nucleic acid and (b) determining the
          identity of one or more of the Incorporated nucleotide(s),
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 12 of 115




                                                                                      5157




          wherein the substrate for incorporation of fiuorescentiy labelled
          nucleotide is a nucleosidetriphosphate,
          said kits comprising a buffer that comprises ascorbic acid or a salt
          thereof

          wherein the ascorbic acid or salt thereof is present in the buffer at a
          concentration of at least 20 mM;



    7.    Defendant shall be prohibited,
          under threat of an administrative fine of CHF 1,000 per day of non-
          compliance pursuant to Article 343(1)(c) CCP, but of at least CHF 5,000
          pursuant to Article 343(1 )(b) CCP, as well as punishment of its organs
          pursuant to Article 292 CC in the event of non-compliance,
          from manufacturing, importing into Switzerland, exporting from
          Switzerland, offering in Switzerland, selling in Switzerland, putting in
          circulation otherwise in Switzerland, storing in Switzerland
          kits for sequencing at least two nucleotides of a template nucleic acid
          comprising repeating the steps of (a) incorporating one or more
          fiuorescentiy labelled nucleotides into a strand of nucleic acid
          complementary to said template nucleic acid and (b) determining the
          identity of one or more of the incorporated nucleotide(s),
          comprising
          one or more fiuorescentiy labelled nucleotides, wherein the fluorescent
          label is linked to the nucleotides via a cleavable linker,

          DNA polymerase
          and a buffer comprising ascorbic acid or a salt thereof, or a supply of
          ascorbic acid or a salt thereof;



     8.   Defendant shall be ordered

          under threat of an administrative fine of CHF 1,000 per day of non-
          compliance pursuant to Article 343(1 )(c) CCP, but of at least CHF 5,000
          pursuant to Article 343(1 )(b) CCP, as well as punishment of its organs
          pursuant to Article 292 CC in the event of non-compliance,
          to lay detailed accounts within 30 days in accordance with recognized
          principles of accounting, and grant information, as to the profits earned
          with Defendant's offering and selling of the products according to
          Prayers for Relief 1-7;
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 13 of 115




                                                                                      6 I 57




     9.   Defendant shall be ordered to pay the amount requested by Plaintiff
          after the accounts and information in accordance with Prayer for Relief
          8 have been provided by Defendant;
    With costs and indemnification (including patent attorney's expenses) to be
    borne by Defendant;




     and the following




     Procedural Motions:

     1.    Proceedings shall be limited to infringement and injunctive relief (and,
           potentially, validity) as well as provision of information and data
           according to Prayers for Relief 1 to 8, until a final judgment has been
           reached on these Issues;

     2.   Proceedings shall for now be suspended as regards the claims for
          financial compensation according to Prayer for Relief 9.
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 14 of 115




                                                                                           7157




       Table of Contents:


 I.    Formal Matters                                                                        11


 II.   On the Merits                                                                         11

       A.   Parties                                                                          11
            1.    Plaintiff                                                                  11
            2.    Defendant                                                                  12

       B.   Technical background                                                             12
            1.   Nucleotides and polynucleotides                                             12
            2.   DNA replication                                                             14
            3.   DNA sequencing                                                              15
            4.   Illumina's SBS metfiod                                                      16
       C.   EP"578                                                                           18
            1.   Formalities                                                                 18
            2.   Problem of EP'578                                                           18
            3.   Invention of EP'578                                                         18
            4.   Feature analysis of the claims of EP'578                                    20
       D.   EP'412                                                                           26
            1.   Formalities                                                                 26
            2.   Problem of EP'412                                                           26
            3.   Invention of EP'412                                                         26
            4.   Feature analysis of the claims of EP'412                                    27
       E.   Defendant's infringing activities                                                31
            1.   Use of Defendant's sequencers and sequencing reagent kits in
                 Switzerland                                                                 31
            2.   BGIIMGI's sequencing nucleotides, reagent kits and methods infringe
                 EP'578                                                                      32
                 a)     Direct literal infringement of independent claim 1 and dependent
                        claim 4                                                              33
                        (1)   Realization of feature 1 "A modified nucleotide molecule"      33
                        (2)   Realization of feature 1.1 "comprising a purine or
                              pyrimidine base"                                               34
                        (3) Realization of feature 1.2 "and a ribose or deoxyribose
                              sugar moiety"                                                  34
                        (4) Realization of feature 1.3 "having a removable 3'-0H
                              blocking group covalently attached thereto" and of entire
                              feature group 1.3 and of feature 4                             34
                 b)     Direct literal infringement of independent claim 1 and dependent
                        claims 6, 7, 9                                                       37
                 c)     Direct literal infringement of independent claim 25                  43
                        (1) Realization of features 25, 25.1 and 25.2 "A kit, comprising
                              (a) a plurality of different nucleotides and (b) packaging
                               materials therefor"                                           43
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 15 of 115




                                                                                         8 I 57




                   (2)   Realization of feature 25.1.1 "wherein said plurality of
                         different nucleotides are either as defined in any one of
                         claims 6 to 10"                                                    43
              d)   Contributory literal infringement of independent method claims
                   12 and 17                                                                43
                   (1)   Contributory literal infringement of independent method
                         claim 12                                                           44
                         (a)   Realization of feature 12 "A method of controlling the
                               Incorporation of a nucleotide [according to feature
                               12.1] in a synthesis or sequencing reaction"                 44
                         (b)   Realization of feature 12.1 "[nucleotide] as defined in
                               anyone of claims 6 to 10 and complementary to a
                               second nucleotide in a target single-stranded
                               polynucleotide"                                              44
                         (c)   Realization of feature 12.2 "incorporating into the
                               growing     complementary       polynucleotide     said
                               nucleotide"                                                  44
                         (d)   Realization of feature 12.3 "the incorporation of said
                               nucleotide preventing or blocking introduction of
                               subsequent nucleoside or nucleotide molecules into
                               said growing complementary polynucleotide"                   44
                   (2)   Contributory literal infringement of Independent method
                         claim 17                                                           45
                         (a)   Realization of feature 17 "A method     for determining
                               the sequence of a target                single-stranded
                               polynucleotide" and of feature 17.1     "monitoring the
                               sequential     incorporation   of       complementary
                               nucleotides"                                                 45
                         (b)   Realization of feature 17.1.1 "wherein at least one
                               incorporation is of a nucleotide as defined in any one
                               of claims 6 to 10"                                           45
                         (c)   Realization of features 17.1.2 "wherein the identity of
                               the nucleotide incorporated is determined by
                               detecting the label linked to the base" and 17.1.3 "the
                               blocking group and said label are removed prior to
                               introduction of the next complementary nucleotide"           45
              e)   Infringement confirmed by Romesberg Declaration                          45
         3.   BGIlMGI's sequencing reagent kits and methods infringe EP'412                 47
              a)   Contributory literal infringement of the method claims of EP'412         47
                   (1) Contributory literal infringement of independent method
                         claim 1                                                            47
                         (a)   Realization of features 1,1.1 and 1.2 "A method of
                               sequencing at least two nucleotides of a template
                               nucleic acid comprising repeating the steps of (a)
                               incorporating one or more fluorescently labelled
                               nucleotides    into   a   strand   of    nucleic   acid
                               complementary to said template nucleic acid; and (b)
                               determining the identity of one or more of the
                               incorporated nucleotide(s)"                                  47
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 16 of 115




                                                                                               9157




                             (b)   Realization of feature 1.2.1 "wherein the steps of
                                   determining the identity of the incorporated
                                   nucleotide(s) is carried out in a buffer which
                                   comprises ascorbic acid, or a salt thereof                    48
                      (2)    Contributory literal infringement of dependent method
                             claim 2                                                             52
                             (a)   Realization of feature 2 "wherein said substrate for
                                   incorporation of fluorescently labelled nucleotide is a
                                   nucleoside triphosphate"                                      52
                      (3)    Contributory literal infringement of dependent method
                             claims 3 and 4                                                      52
                             (a)   Realization of feature 3 "wherein the ascorbic acid or
                                   salt thereof is present in the buffer at a concentration
                                   of at least 10 mM" and of feature 4           "...   at a
                                   concentration of at least 20 mM"                              52
                      (4)    Contributory literal infringement of dependent method
                             claims 8 and 9                                                      53
                             (a)   Realization of feature 8 "wherein the buffer has a pH
                                   of about 5.5 to about 8.6" and of Feature 9 "... has a
                                   pH of about 7"                                                53
                      (5)    Contributory literal infringement of dependent method
                             claims 10 and 12                                                    53
                             (a)   Realization of feature 10 "wherein the template
                                   nucleic acid is present in an array" and of feature 12
                                   "wherein the array is a single molecule array"                53
                      (6)    Contributory literal infringement of dependent method
                             claims 13 and 14                                                    54
                             (a)   Realization of feature 13 "wherein at least            10
                                   nucleotides are successively incorporated and         the
                                   identity of the base present in each of               the
                                   incorporated nucleotides is determined" and            of
                                   feature 14 "wherein at least 16 nucleotides are
                                   successively incorporated ..."                                54
                b)    Direct literal infringement of independent claim 15 directed to a
                      kit                                                                        54
                      (1)    Realization of features 15 "A kit for use in a method
                             according to any one of claims 1 to 14 comprising" and 15.1
                             "one or more fluorescently labelled nucleotides" and 15.1.1
                             "wherein the fluorescent label is linked to the nucleotides
                             via a cleavable linker"                                             54
                      (2)    Realization of feature 15.2 "an enzyme capable of
                             catalysing incorporation of said nucleotides into a nucleic
                             acid strand complementary to a nucleic acid template to be
                             sequenced"                                                          55
                      (3)    Realization of feature 15.3 "and a buffer comprising
                             ascorbic acid or a salt thereof, or a supply of ascorbic acid
                             or a salt thereof                                                   55
                c)    infringement confirmed by Romesberg Declaration                            55
     F.   Plaintiffs prayers for relief                                                          56
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 17 of 115
               r\



                                                                10157




          1.   Prayers for relief no. 1-7 (injunctive relief)      56
          2.   Prayer for relief no. 8 (accounting)                57
          3.   Procedural motions                                  57

     G.   Costs and indemnification                                57
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 18 of 115
                    rs                                             A



                                                                                           11 [57




 I.    Format Matters

 1     The undersigned are duly authorized to act for Plaintiff.

       Evidence:
       — Power of Attorney

2      The present litigation is about activities of Defendant, a company domiciled in Latvia, in
       Switzerland which infringe the Swiss parts of Plaintiffs European patents EP 1 530 578
       B1 {EP'578) and EP 1 828 412 82 {EP'412: together the patents In suit). This litigation
       is therefore under the exclusive jurisdiction of the Swiss Federal Patent Court (Article
       5(3) Lugano Convention: Article 109(2) Swiss Private International Law Act; Article
       26(1)(a) Swiss Patent Court Act, PGA).

3      Pursuant to Article 36(3) PCA and Article 6(3) Guidelines to Proceedings at the Federal
       Patent Court, the parties may use English in motions and hearings if the Court and the
       parties give their consent. Both Plaintiffs and Defendant's groups of companies are
       domiciled abroad and active internationally, and both groups publicly communicate in
       English. Plaintiff therefore submits that English shall be used as the language of the
       parties. In the unlikely event that Defendant does not consent to the use of English as
       language of the parties. Plaintiff will provide a German translation of the present
       Statement of Claim at short notice.


       Evidence:
       — Excerpt from https://en.mgitech.cn/page/gsjj.html                              Exhibit 1

4      Plaintiff tentatively estimates the amount in dispute to amount to CHF 1,000,000, of
       which CHF 200,000 are allocated as minimum claim (according to Article 85 CPC) to the
       financial claims as per prayer for relief 9.

 II.   On the Merits

A.     Parties


1.     Plaintiff


5      Plaintiff, the registered owner of the patents in suit, is an lllumina group company and
       has its registered domicile in the UK. Plaintiffs parent company, lllumina, Inc. is
       NASDAQ listed and is headquartered in California. Founded in April 1998, lllumina is
       today a leading developer, manufacturer, and marketer of life science tools and
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 19 of 115
                                                                 A.


                                                                                         121 57




     integrated systems for large-scale analysis of genetic variation and function, including
     DNA sequencing technologies.

     Evidence:
     — Excerpt from www.swissreg.ch re EP 1 530 578                                   Exhibit 2
     — Excerpt from www.swissreg.ch re EP 1 828 412                                   Exhibit 3

6    lliumina is a recognized global leader in next-generation sequencing and is widely
     acknowledged to have revolutionized DNA sequencing. It was the first company that
     enabled the USD 1,000 human genome sequencing - a landmark achievement. What
     once took billions of dollars and years to perform can now be done on an lliumina
     sequencer in a matter of hours using lllumina's proprietary sequencing-by-synthesis
     (SBS) technology.

     Evidence:
     — Excerpt from Wikipedia re lliumina                                             Exhibit 4

7    As a cutting-edge, research and development driven company, lliumina is the proprietor
     of a great number of intellectual property rights. Amongst these IP rights are the patents
     in suit.


2.   Defendant


8    Defendant belongs to the BGI group of companies. BGI is an acronym for Beijing
     Genomlcs Institute. BGI is active in the field of genome sequencing.

9    The BGI group of companies is headquartered in Shenzhen, China. While the group
     provides laboratory services primarily under the BGI brand, the group also manufactures
     its own DNA sequencing platforms through its subsidiary MGI Tech Co. Ltd. that Is also
     headquartered in Shenzhen. Defendant is a subsidiary of MGI Tech Co. Ltd. Defendant
     distributes the BGI group's sequencing platforms, including, for example, the sequencers
     BGISEQ-500 and MGISEQ-2000, as well as the sequencing reagent kits adapted for use
     with these platforms, in Europe, including Switzerland.

     Evidence;
     — Excerpt from https://en.mgitech,cn/page/lxwm.html                               Exhibit 5

B.   Technical background

1.   Nucleotides and polynucleotides

10   Polynucleotides such as DNA (deoxyribonucleic acid) and RNA (hbonucleic acid) are
     long-chain molecules composed of smaller units called nucleotides. The sequence of the
     nucleotides within a polynucleotide strand encodes the genetic information.
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 20 of 115




                                                                                         13 I 57




11   Each nucleotide consists of three distinct chemical sub-units: a five-carbon sugar
     molecule (pentose), a nitrogenous base, and a phosphate group. The sugar's five carbon
     atoms are numbered 1' to 5'. If the sugar has a hydroxyl group (OH) at the 2' position, it
     is called ribose sugar; if it only has a hydrogen atom (H) at the 2' position, it is called
     deoxyribose sugar. While DNA comprises deoxyribose, RNA contains ribose.

               0.
                '0
                          .0
                                     o
               O'                                                Base
                          ©'             ^P'
                     °e
                               o




                                                  — nucleoside      ^

                                     •nucleoside monophosphate-
                                   —nucleoside diphosphate                nucleotides

                                   -—nucleoside triphosphate

                                Illustration adapted from Wikipedia

12   Together, the sugar and the base form a nucleoside. By additional attachment of one,
     two or three phosphate groups to the sugar's 5' position, a nucleotide is formed - i.e.,
     each of a nucleoside monophosphate, a nucleoside diphosphate or a nucleoside
     triphosphate is a nucleotide.

13   The building blocks for synthesis of DNAor RNAare deoxyribonucleoside triphosphates
     (abbreviated as dNTPs) and ribonucleoside triphosphates (abbreviated as NTPs)
     respectively.

14   The nitrogenous base is attached to the 1' position of the ribose or deoxyribose sugar
     moiety. The four distinct nitrogenous bases are adenine (A), cytosine (C), guanine (G),
     and thymine (T). Based on their chemical structure, adenine and guanine are referred to
     as "purine bases", w/hereas cytosine and thymine are referred to as "pyrimidine bases".

15   Depending on their specific nitrogenous base - adenine, cytosine, guanine or thymine,
     the following deoxynucleoside triphosphates (dNTPs) are distinguished: dATP, dCTP,
     dGTP and dTTP.


16   In DNA, the nucleotides are linked by the phosphate group at the 5' carbon atom of the
     deoxyribose of one nucleotide to the 3' carbon atom of the deoxyribose of the next
     nucleotide. The deoxyribose together with attached phosphate groups form the sugar-
     phosphate backbone of DNA, white the sequence of the consecutive bases - one
     contributed by each nucleotide - encodes the genetic information.
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 21 of 115




                                                                                                         141 57




17    DNA consists of two spiraling polynucteotide strands in the form of a double helix. Each
      of the two polynucleotide strands consists of a sequence of nucleotides (represented by
      the colored cross-bars in the below illustration);

                                                         Hydrogen bonds
                    NKrogenous bases;                 ^    -
                                                      Ttiymine
                                                                 V    .... Adenine
                                                                 ft ..HjN
                                Adenine
                                Thymine
                                Guanine
                                Cytosine




                              Base pair


                              Sugar
                                                                            V"'
                              phosphate                                              IL-
                              backixine
                                           Sugttf-phosphate         Bases            Sugar-phosfrtiaie
                                           backbone                                  backbone

                        (a)                                           (b)


                                           Illustration from Wikipedia

 18   The two complementary strands assemble together by base-pairing with the formation
      of hydrogen bonds between the bases, where cytosine (C) pairs with guanine (G), and
      adenine (A) pairs with thymine (T).

2.    DNA replication

 19   The complementary base-pairing of DNA allows a double-stranded DNA molecule to be
      reconstructed from a single-stranded template. In nature, this principle is used for
      replicating DNA. The two DNA strands are first separated. Then, the enzyme DNA
      polymerase synthesizes two new, complementary DNA strands, which, together with the
      templates, form two new, double-stranded DNA molecules.

20    DNA polymerase synthesizes new DNA strands in the 5' to 3' direction by adding free
      nucleotides in the form of dNTPs to the 3' end of the new DNA strand, as shown below:
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 22 of 115




                                                                                            15157




                         chrofT^^mft
                                         Free nucteotkios     DNA pc^tnerase




                    MM adcninc                                  IfiiillHiill
                    mm thymkte
                    ew» cylpMW
                         gusnine             DNA Polymerase           Original (template}
                                                                         ONA sirsnd




                                       Illustration from Wikipedia

21   The starting point of DNA replication is determined by the hybridization of a small
     oligonucieotide (sometimes referred to as "primer"; typically 10-30 bases) to the template
     strand, which allows synthesis by DNA polymerase of the complimentary strand to
     proceed. One synthetic cycle results in the addition of one further nucleotide into the
     growing DNA strand. The nucleotide incorporated in the growing DNA strand has a base
     that is complementary to the base of the nucleotide present on the template DNA strand
     - as mentioned above, A pairs with T, C pairs with G.

3.   DNA sequencing

22   The principles of DNA replication may also be used for sequencing DNA, i.e.,               to
     determine the specific sequence of nucleotides in a given DNA fragment.

23   The basic principle is as follows: a single strand is extracted from the DNA fragment to
     be analyzed, and the point at which sequencing is to begin is marked with a specifically
     selected primer. DNA polymerase is then used to build a complementary strand starting
     from the primer by consecutively adding complementary nucleotides. With the help of
     suitable methods, which nucleotides are added to the complementary strand may be
     determined. For example, modified nucleotides may comprise specific fluorescent labels
     which correspond to the different bases. Because each base only binds to one specific
     other base, the sequence of the nucleotides in the complementary strand may be used
     to deduce the nucleotide sequence of the analyzed DNA fragment.

24   DNA sequencing may therefore be performed by synthesizing the strand complementary
     to the single strand of DNA to be analyzed. This method is called sequencing-by-
     synthesis (SBS).
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 23 of 115




                                                                                           16157




4.   Illumina's SBS method


25   The SBS method developed by lllumina uses DNA replication by DNA polymerase to
     sequence single-stranded template strands attached to a solid surface, e.g.. on an array.
     In contrast to conventional DNA replication, the SBS method proceeds by adding one
     nucleotide to the growing DNA strand, and then pausing. Thus, the replication reaction
     is paused after each addition of a nucleotide, and the identity of the added nucleotide is
     determined before the addition of a further nucleotide to the grov\/ing DNA strand. The
     process is paused by the use of modified nucleotides that contain a blocking group
     prohibiting further incorporation of nucleotides by DNA polymerase. The blocking group
     is reversibly attached and can therefore be removed allowing a further round of DNA
     replication (and sequencing) to proceed.

26   The modified nucleotides used in Illumina's SBS method include a reversibly attached
     3'-blocking group and a cleavable fluorescent label. The fluorescent signals identify the
     particular modified nucleotide and may therefore be used to identify the incorporated
     nucleotide, while the 3'-blocking group ensures that only a single nucleotide at a time is
     added by DNA polymerase to each growing DNA strand.

27   Each of the four different nucleotides may be given a specific fluorescent label. The
     identity of the incorporated nucleotide can then be revealed by the color of the
     fluorescent signal produced by the fluorescent label.

28   After determining the identity of the incorporated nucleotide, the fluorescent label and 3'-
     blocking group are cleaved and the process proceeds by the addition of a further
     nucleotide to the growing DNA strand followed by detection of that further nucleotide.
     The replicationjdetection cycle is repeated to determine a nucleotide sequence of the
     DNA fragment.

29   The SBS process, which is schematically represented in the illustration below, thus
     includes three phases that are repeated for each nucleotide in the template strands: (1)
     nucleotide additlon|incorporation: (ii) imaging; and (ill) cleavage:

30   Phase (i): Nucleotide additionjincorporation

     During the nucleotide addition phase, DNA polymerase incorporates a single modified
     nucleotide (i.e. modified dATP, dCTP, dGTP and dTTP) into each of the growing strands
     of DNA on the solid support. As explained above, in order to pause DNA synthesis after
     each replication|detection cycle, lllumina uses modified nucleotides that are equipped
     with a removable blocking group at the 3'-(0H) position and a fluorescent label. The
     blocking group prevents more than one nucleotide being incorporated into the growing
     DNA strand, which allows the identity of each newly incorporated nucleotide to be
     determined.
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 24 of 115




                                                                                                                    17157




  31            Phase (ii); Imaging

                Following incorporation of a single complementary nucleotide into the growing DNA
                strand, the identity of the nucleotide is determined by imaging the solid surface to which
                the template and growing DNA strands are bound. The identity of the incorporated
                nucleotide is revealed by the signal produced by the fluorescent label.

  32            Phase (iii): Cleavage

                After imaging, both the fluorescent label and the 3'-blocking group are cleaved. The
                cleavage of the fluorescent label removes the fluorescent signal from the growing DNA
                strand, whilst the cleavage of the 3'-blocking group regenerates a 3'-0H group, allowing
                a further nucleotide to be added to the growing strand by the DNA polymerase. The
                process may therefore proceed by addition of a further nucleotide to the growing DNA
                strand. The replication|detection cycle is repeated to determine the sequence of the DNA
                fragment.




Nucl«etide addition                             itn«gin9                                 Cleavage
f lui>rophore-!ab«Ued.t«'fminaity btock<?d      >lidc5afe iimfledv.Uh          two or    Fluofop}K>f<54 di*         »nd waihed
rioclirotid«^          lo                       fotit (a-.ot cJwnneh.Edcli cSuster       from flow cirlUaA<t the 3*-OH gioup
baje. Cash cluittr on ti slide can              ifmiti « colojt cofr?sp<3ndm3 to the       n'gpniitatB<L A    cyclifbecjins
inco<p<w«:e a<Sif!eient bi'-e.                        itjcorporaied during thit cycle.   with the Addition oi ww t»ucle<«id«.




  33            lllumina's SBS method is based on significant proprietary contributions in particular
                based on the subject matter of the patents in suit.
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 25 of 115




                                                                                        181 57




C.   EP'578


1.   Formalities


34   EP'578 is in force in Switzerland, with a term of protection expiring on August 22, 2023.

     Evidence:
     — BP 1 530 578                                                                   Exhibit 6
     — Excerpt from www.swissreg.ch re EP 1 530 578                                   Exhibit 2

35   EP'578 was the subject of opposition proceedings. The grounds for opposition were lack
     of novelty, lack of inventive step, insufficient disclosure and extension of the subject
     matter beyond the content of the application as filed. With decision of December 9, 2015,
     the opposition division rejected the opposition in its entirety and maintained EP'578 as
     granted. An appeal was lodged by the opponent but withdrawn on July 26, 2017.

     Evidence:
     — EPO decision of December 9, 2015                                               Exhibit 7
     — Withdrawal of appeal of July 26,2017                                           Exhibit 8

2.   Problem of EP'578


36   The object of EP'578 is to provide suitable nucleotides as building blocks for sequencing-
     by-synthesis. In order to ensure that only a single nucleotide is incorporated per cycle,
     the nucleotides are structurally modified: the position of a nucleotide to which a further
     nucleotide would bind, i.e., the third carbon atom of the sugar - the 3' end is blocked.
     In order to be suitable for use in an SBS process, the "3'-OH-blocking group" prevents
     "additional nucleotide molecules from being added to the polynucleotide chain whilst
     simultaneously being easily removable from the sugar moiety without causing damage
     to the polynucleotide chain. Furthermore, the modified nucleotide must be tolerated by
     the polymerase or other appropriate enzyme used to incorporate it into the
     polynucleotide chain. The ideal blocking group will therefore exhibit long term stability,
     be efficiently incorporated by the polymerase enzyme, cause total blocking of secondary
     or further incorporation and have the ability to be removed under mild conditions that do
     not cause damage to the polynucleotide structure, preferably under aqueous conditions.
     These stringent requirements are formidable obstacles to the design and synthesis of
     the requisite modified nucleotides" {EP'578, para. [0005]).

3.   Invention of EP*578


37   The invention is based on the development of particular reversible blocking groups and
     methods of removing them under DNA compatible conditions (para. [0013]).

38   The reversible blocking groups according to the invention are designed such that they
     can be removed under mild conditions. "Protecting groups which comprise the acetal
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 26 of 115




                                                                                        19157




     functionality have been used previously as blocking groups. However, removal of such
     groups and ethers requires strongly acidic deprotections detrimental to DNA molecules.
     The hydrolysis of an acetal however, results in the formation of an unstable hemiacetal
     intermediate which hydrolyses under aqueous conditions to the natural hydroxyl group.
     The inventors have utilised this concept and applied it further such that this feature of
     the invention resides in utilizing blocking groups that included protecting groups to
     protect intermediate molecules that would normally hydrolyze under aqueous conditions.
     These protecting groups comprise a second functional group that stabilizes the structure
     of the intermediate but which can be removed at a later stage following incorporation into
     the polynucleotide. Protecting groups have been used in organic synthesis reactions to
     temporarily mask the characteristic chemistry of a functional group because it interferes
     with another reaction. Protecting groups have been used in organic synthesis reactions
     to temporarily mask the characteristic chemistry of a functional group because it
     interferes with another reaction." (para. [0017]).

39   EP'678 accordingly teaches modified nucleotides comprising a sugar moiety having a
     removable 3'-0H blocking group (cf. paras. [0018] and [0056]). The H of the 3'-0H group
     is replaced by Z.

40   Z may have the structures: -C(R')2-N(R")2 or -C(R')2-N(H)R":

     each R' may be independently H or an alky! or other substituents;

     each R" constitutes or is part of a removable protecting group to protect intermediate
     molecules that would normally hydrolyze under aqueous conditions.

41   The term "removable (or reversible) blocking group" refers here to the entire formula Z
     (i.e. the removable 3'-0H blocking group), whereas the similar term "removable
     protecting group" refers to a removable protecting group that is part of Z and comprises
     R" and stabilizes an intermediate of the nucleotide molecule during removal of the
     blocking group.

42   EP'578 further teaches a third type of blocking group without any R" comprising a
     protecting group. This third type of blocking group comprises an azido group (-N3) (cf.
     EP'578, para. [0058]). The azido comprising blocking group has the structure Z: -C(R')2-
     N3.


43   One preferred such example without any R" comprising a protecting group is azidomethyl
     wherein both R' are hydrogen (H; para. [0058]).
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 27 of 115




                                                                                           20157




4.   Feature analysis of the claims of EP'578

44   Independent product claim 1 of EP'578 comprises the following features:


      1         A modified nucleotide molecule



      1.1       comprising a purine or pyrimidine base and


      1.2       a ribose or deoxyribose sugar moiety



      1.3       having a removable 3'-0H blocking group covalently attached thereto


      1.3.1     such that the 3' carbon atom has attached a group of the structure -0-Z


      1.3.2     wherein Z is any of-C(R')2-N{R")2; -C(R')2-N(H)R", and -C(RVN3,


      1.3.3     wherein each R" is or is part of a removable protecting group;


                each R' is independently a hydrogen atom, an alkyi, substituted alkyi,
                arylalkyi, alkenyl, alkynyl, aryl, heteroaryl, heterocyclic, acyl, cyano, alkoxy,
      1.3.4.8
                aryloxy, heteroaryloxy or amido group, or a detectable label attached through
                a linking group;



                or (R')2 represents an alkylidene group of formula =C{R"')2 wherein each R'"
      1.3.4.b   may be the same or different and is selected from the group comprising
                hydrogen and halogen atoms and alkyi groups; and


                wherein said molecule may be reacted to yield an intermediate in which each
      1.3.5     R" is exchanged for H, which intermediate dissociates under aqueous
                conditions to afford a molecule with a free 3'OH.
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 28 of 115




                                                                                      21 I 57




45   Remarks regarding the group of features 1, 1.1, 1.2 and 1.3 relating to the modified
     nucleotide molecule:


     Feature 1:         The figure at the end of this paragraph illustrates the structure of
                        exemplary modified nucleotides (as described in EP'578, para.
                        [0058]). The depicted structures show the claimed sub-features as
                        explained below. Additionally, the structures depict the three
                            phosphate groups present in nucleotide building blocks for
                            polynucleotide synthesis.

     Feature 1.1        The four depicted nucleotides comprise the purine bases, Adenine
                        and Guanine, or the pyrimidine bases, Cytosine and Thymidine.

     Feature 1.2        The depicted nucleotides comprise a deoxyribose sugar.

     Feature 1.3        The nucleotides are modified because the sugar (ribose or
                        deoxyribose) at the 3' position has attached a removable protecting
                        group instead of an OH group. The depicted protecting group
                        corresponds to a preferred example according to feature 1.3.2, third
                        alternative, and according to feature 4 (further explained below).


                                            O^M,




                                      NHz                                  NHz
                                                                       N

                                                                      A

            o' Vo" Vo" V                         o" Vd' Vo" V ^
                             3'-0-N3-dATP                       y-O-Na-dCTP

                                      O
                                                                           O

                              HN                                      HN
                                                                         A^CHa
                            H2N
                                  A   N                                    N*
           •0.
             i' Vo" Vo" V
            0"
                 I

                                                 d- Vo" Vo" V ^
                             S'-O-Na-dGTP                      S'-O-Nj-dTTP
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 29 of 115
               r\



                                                                                            22157




46   Remarks regarding the group of features 1.3.1 to 1.3.5 relating to the removable blocking
     group:


     Feature 1.3.1:       The attachment of the blocking group to the sugar is defined by a
                          structure -0-Z.


                          In -0-Z, the O stems from the 3'-0H group and the Z represents the
                          blocking group.

     Feature 1.3.2:       There are three alternatively claimed structures of the blocking
                          group Z (in claim 1 as published, a comma is missing betv^^een the
                          first and the second alternative):

                          1:       Z = -C(R')2-N(R")2

                          2:       Z = -C{R")2-N(H)R"

                          3:       Z = -C(R')2-N3

     Feature 1.3.3:       R" is or is part of a removable protecting groups as described above
                          in paras. 39, 41. Thus, R" are substituents attached to the N-atom
                          of the first and second alternative of Z, only. The R" substituents are
                          not required for the third alternative with an azido group as
                          described above in para. 42.

     Feature 1.3.4 a|b:   R' are substituents attached to the C-atom of Z that itself is
                          covalentiy connected to the O at the 3' position of the sugar. (R')2 is
                          defined by the two alternative features 1.3.4.a and b:

     Feature 1.3.4.a:     In alternative a, independently variable substituents to this C-atom
                          of Z are defined for R' that cover the reasonably conceivable
                          substituents.


     Feature 1.3,4.b:     The variable substituents listed for (R')2 in alternative b cover the
                          (reasonably conceivable) alkylidene groups substituted to this C-
                          atom.


     Feature 1.3.5:       Like feature 1.3.3, also feature 1.3.5 is only required for the first and
                          second alternatives of Z and does not apply to the third alternative
                          with an azido group.
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 30 of 115




                                                                                          23 I 57




 47   Dependent claim 4 adds the following additional feature:


                  wherein Z is an azidomethyl group




48    The azidomethyl group -CH2-N3 is a preferred embodiment of the third alternative of Z,
      wherein both R' are hydrogen {para. [0058]).

49    The azido methyl group replaces the H of the 3'OH group. The resulting 0-Z structure at
      the 3' position may be alternatively represented as:




              6
                                              or



50    Dependent claim 6 adds the additional alternative features a or b:



       6a         wherein said base is linked to a detectable label via a cleavable
                  linker



       6b         wherein said base is linked to a detectable label via a non-cleavable
                  linker




51    The term "linker" refers here to the part of the modified nucleotide that connects the
      detectable label to the base.


52    Dependent claim 7 limits to the alternative of feature 6a:
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 31 of 115
               rs



                                                                                            24157




53   Dependent claim 9 adds the additional feature;



                 wherein said detectable label is a fluorophore




54   A fluorophore is detectable because it re-emits light when it is excited by light.

55   Independent product claim 25 of EP'578 is directed at a kit and comprises following
     features:




      25         A kit, comprising



      25.1        (a) a plurality of different nucleotides



                 wherein said plurality of different nucleotides are either as defined in any one
      25.1.1
                 of claims 6 to 10; and



      25.2        (b) packaging materials therefor




     The word "either" in feature 25.1.1 is both superfluous and an obvious mistake without
     effect on the scope of the claim.

     Independent method claim 12 of EP'578 comprises the following features:



                 A method of controlling in a synthesis or sequencing reaction the
      12
                 incorporation of



                  a nucleotide as defined in any one of claims 6 to 10 and complementary to a
      12.1
                  second nucleotide in a target single-stranded polynucleotide, comprising


      12.2        incorporating into the growing complementary polynucleotide said nucleotide
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 32 of 115




                                                                                          25157




                 the incorporation of said nucleotide preventing or blocking introduction of
      12.3       subsequent nucleoside or nucleotide molecules into said growing
                 complementary polynucleotide.




     Independent method claim 17 of EP'578 comprises the following features:



                 A method for determining the sequence of a target single-stranded
      17
                 polynucleotide, comprising.



      17.1       monitoring the sequential incorporation of complementary nucleotides



                 wherein at least one incorporation is of a nucleotide as defined in any one of
      17.1.1
                 claims 6 to 10 and




                 wherein the identity of the nucleotide incorporated is determined by detecting
      17.1.2
                 the label linked to the base, and



                 the blocking group and said label are removed prior to introduction of the
      17.1.3
                 next complementary nucleotide.




59   Both method claims 12 and 17 concern synthesis and|or SBS reactions using the
     modified nucleotides with the features according to any one of claims 6 to 10.

60   The method of claim 12 for controlling the incorporation of a modified nucleotide
     complementary to a second nucleotide in a target single-stranded polynucleotide
     corresponds in principle to phase (i) of nucleotide addition|incorporation in lllumina's SBS
     method as explained in para. 30 above.

61   The method of claim 17 for determining the sequence of a target single-stranded
     polynucleotide in principle comprises all three phases of (i) incorporation of a modified
     nucleotide, (ii) imaging and (ill) cleavage as explained para. 30, 31 and 32 above.

     Evidence:
     — EP 578 Feature Table                                                             Exhibit 9
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 33 of 115




                                                                                            26157




 D.   EP'412


1.    Formalities


62    EP'412 is in force in Switzerland, with a term of protection expiring on December 13,
      2025.


63    EP'412 underwent opposition proceedings and was maintained in the amended B2
      version on January 9, 2019.

      Evidence:
      — EP 1 828 412 B1                                                                  Exhibit 10
      — EP 1 828 412 B2                                                                  Exhibit 11
      — Excerpt from www.swissreg.ch re EP 1 828 412                                      Exhibit 3

2.    Problem of EP'412


64    "The inventors have observed that v\/hen performing sequencing-by-synthesis using
      fluorescently labelled nucleotide analogues the brightness of the incorporated
      fluorophore diminishes at each cycle of nucleotide addition. This is a particular problem
      when sequencing nucleic acid templates on arrays, and more particularly arrays
      comprised of clusters of surface-bound DNA. Cycles of sequencing may stop at around
      cycle 8-10 due to loss of signal from the fluorescently labelled nucleotide analogue
      incorporated into extended strand complementary to the template, making it difficult to
      score accurately the identity of the incorporated base" (EP'412, para. [0005]).

65    At the priority date of EP'412, "[i]t ivas known in the art to add chemical antioxidants such
      as ascorbic acid (vitamin C) to fluorescent imaging buffers. It has, however, never
      previously been suggested to add such antioxidants to buffers used for detection/imaging
      of fluorophores incorporated in or attached to nucleic acid. More particularly, it has never
      previously been suggested to use antioxidants such as ascorbate as additives in buffers
      used for imaging of arrays during cycles of nucleic acid sequencing" (EP'412, para.
      [0006]).

66    Accordingly, the object of EP'412 was to provide a method of detecting a fluorescent
      moiety incorporated in or attached to a poiynucleotide molecule which allows prolonged
      exposure to intense illumination as is required when sequencing nucleic acid templates
      on arrays, in particular arrays comprising clusters of surface-bound DNA (EP'412, para.
      [0005]).

3.    Invention of EP'412


67    The invention is based on the observation that the use of antioxidants and in particular
      ascorbic acid in detection buffers prevents the loss of signal that otherwise occurs over
      successive rounds of nucleotide incorporation requiring repeated detection of a
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 34 of 115




                                                                                         27157




     fluorescent moiety incorporated in a nucleic acid. "P'his] allows more cycles of
     sequencing to be achieved using the same sequencing templates" (EP'412, paras.
     [0008], [0012], [0013]). "The ability to accurately sequence 10 or more, and preferably
     16 or more, consecutive nucleotides in a sequencing reaction is a significant advantage
     in applications such as genome re-alignment' {para. [0030]).

68   In example 1 of EP'412, a sequencing protocol on a lambda F template is described (cf.
     para. [0115] et seq.), SBS being used as the sequencing method. In the incorporation
     phase linearized clusters of template DNA were incubated with modified nucleotides
     comprising fluorophores and DNA polymerase under appropriate conditions. Next, in the
     imaging phase, templates "were exposed to one of two Imaging buffers: 'non-ascorbate
     buffer' (...) or 'ascorbate scan buffer" (...)" comprising 50mM sodium ascorbate and
     scanned in four colors followed by exposure to a reducing agent to allow the next
     incorporation and imaging cycle (paras. [0119] et seq.).

69   The results of the sequencing protocol are described as follows. "In total 25 cycles of
     data were collected. A clear difference between the number of clusters detected at each
     cycle could be seen. The non-ascorbate buffer resulted in a loss of signal for each
     cluster, and a loss of the number of detectable clusters, such that after seven cycles, the
     sequencing process was no longer working. Using the ascorbate buffer, at least 18
     cycles of sequencing could be achieved' (cf. EP'412, paras. [0124] and [0125]).

4.   Feature analysis of the claims of EP'412

70   Independent method claim 1 of EP'412 comprises the following features;


              A method of sequencing at least two nucleotides of a template nucleic acid
      1
              comprising repeating the steps of;



              (a) incorporating one or more fluorescently labelled nucleotides into a strand
      1.1
              of nucleic acid complementary to said template nucleic acid; and


      1.2     (b) determining the identity of one or more of the incorporated nucleotide(s).


              wherein the steps of determining the identity of the incorporated nucleotide{s)
      1.2.1
              is carried out in a buffer which comprises ascorbic acid, or a salt thereof.
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 35 of 115




                                                                                           28 I 57




71   Feature 1 refers to an SBS method for determining the sequence of at least two
     nucleotides of a template nucleic acid target, i.e., a single-stranded polynucleotide.

72   Feature 1.1 corresponds to phase (i) of incorporation of a modified nucleotlde in the SBS
     method as explained in para. 30 above.

73   Feature 1.2 corresponds to phase (ii) of imaging in the SBS method as explained in para.
     31 above.


74   Feature 1.2.1 requires ascorbic acid in the buffer or a salt thereof during determination
     of the identity of the newly incorporated nucleotide, e.g., during the imaging phase (ii) of
     the SBS method with exposure to light.

75   At neutral pH, ascorbic acid in a solution will dissociate to form a free ascorbate anion
     (negatively charged) and a hydronium cation (positively charged), as shown below:

          HO
                 H
                 ?.0.
     HO                  0

                                  H2O
                                                                                    H3O*
             HO         OH




           Ascorbic acid


76   Dependent claim 2 adds the following feature:


               wherein said substrate for incorporation of fluorescently labelled nucleotide is
               a nucleoside triphosphate.




77   When a nucleoside comprises three phosphate groups it is termed a nucleoside
     triphosphate as explained in para. 12 above.

78   Dependent claims 3 and 4 add the following features:


               wherein the ascorbic acid or salt thereof is present in the buffer at a
               concentration of at least 10 mM.
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 36 of 115




                                                                                             29 I 57




               wherein the ascorbic acid or salt thereof is present in the buffer at a
               concentration of at least 20 mM.




 79   Dependent claims 8 and 9 add the following features;



                 wherein the buffer has a pH of about 5.5 to about 8.6



                 wherein the buffer has a pH of about 7.




80    The pH value of a buffer solution indicates whether it is neutral, acidic or basic. pH 7 is
      defined as neutral pH. Below 7 is acidic, above 7 is basic. SBS operates well when the
      buffer is in a pH range of about 5.5 to about 8.6, in particular at a neutral pH of 7 (see
      EP'412, para. [0020]).

81    Dependent claims 10 and 12 add the following features:


       10      wherein the template nucleic acid is present in an array.



       12      wherein the array is a single molecule array.




82    A nucleic acid array is a collection of nucleic acids at discrete sites on a solid support. In
      a single molecule array only one nucleic acid molecule is present in one spot in one copy
      (cf. EP'412 para. 0088]).

83    Dependent claims 13 and 14 add the following features:


       13      wherein at least 10 nucleotides are successively incorporated and the identity
               of the base present in each of the incorporated nucleotides is determined.
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 37 of 115




                                                                                              30|67




                 wherein at least 16 nucleotides are successively incorporated and the identity
      14
                 of the base present in each of the incorporated nucleotides is determined.




     In case of sequencing-by-synthesis, the number of at least 10 or 16 incorporated
     nucleotides corresponds to the minimal number of repeated cycles of the three phases
     (i) incorporation, (ii) detection and (iii) cleavage of the SBS method as explained in para.
     29 to 32 above.


     Independent product claim 16, directed to a kit, adds the following features:



      15         A kit for use in a method according to any one of claims 1 to 14 comprising:


      15.1       one or more fluorescently labelled nucleotides.



      15.1.1     wherein the fluorescent label is linked to the nucleotides via a cleavable linker;



      15.2       an enzyme capable of catalysing Incorporation of said nucleotides into a
                 nucleic acid strand complementary to a nucleic acid template to be
                 sequenced;



      15.3       and a buffer comprising ascorbic acid or a salt thereof, or a supply of ascorbic
                 acid or a salt thereof




86   In feature 15.2, the enzyme "capable of catalysing incorporation of said nucleotides into
     a nucleic acid ..." is DNA polymerase as explained in para. 20 above.

     Evidence:
     — EP 412 Feature Table                                                                Exhibit 12
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 38 of 115
                                                                   rs




                                                                                           31 I 57




E.   Defendant's infringing activities

1.   Use of Defendant's sequencers and sequencing reagent kits in Switzerland

87   Defendant offers and distributes in Europe a range of BG1|MGI DNA sequencing
     platforms such as the BGISEQ-500, MGiSEQ-200, MGISEQ-2000 and MGISEQ-T7, and
     they also sell to their customers appropriate BGI|MGI sequencing reagent kits. While the
     kits for all these BGI|MGI sequencers rely on the same chemistry, they are specifically
     adapted for use with a specific sequencer. Depending on the capacity of the sequencers,
     the kits differ from each other in particular in respect of the quantities of the individual
     reagents.

     Evidence:
     — Excerpt from https://en.mgitech.cn/page/gsjj.html                                Exhibit 1
     — Excerpt from https://en.mgitech.cn/product/Sequencer.htmi                       Exhibit 13

88   It should be noted that the product designation of BGIjMGl sequencers may include the
     suffix "RS", e.g., BGISEQ-5QQRS or MGISEQ-2000RS. According to the infonmation on
     MGI's website, the suffix "RS" is just a model classification for internal purposes; the
     specifications of the models with and without that suffix are Identical.

     Evidence:
     — Excerpt from https://en.mgitech.cn/product/detail/MGISEQ-2000.html              Exhibit 14

89   As reported in a recent GenomeWeb article, MGI's CSO, Radoje (Rade) Drmanac,
     recently stated regarding MGI's sequencing chemistry:

           "current sequer)cing chemistry relies on stepwise sequencing-by-synttiesis
           (SBS) where 3'-blocked nucleotides are labeled with cleavable fluorescent
           dyes, which leave behind a molecular 'scar" after they are removed. This
           chemistry is similar to that used by lllumina and others."

     Evidence:
     — "MGI Prepares to Sell Sequencers in North America, Europe; Announces
       Proprietary Sequencing Chemistry", GenomeWeb, March 4, 2019                     Exhibit 15

90   An analysis of MGI's sequencing chemistry performed by an independent test laboratory
     on behalf of Plaintiff revealed that this chemistry applies lllumina's proprietary SBS
     technology and infringes the patents in suit. We will explain this in detail below in para.
     93 et seq.

     Evidence:
     — Declaration of Mary of Dothage Eurofins EAG Material Sciences of June
        25,2019                                                                        Exhibit 16
     — Declaration of Dr. Floyd Romesberg of June 25, 2019 including annexes
        A-D                                                                            Exhibit 17
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 39 of 115




                                                                                         32157




91   Defendant is selling the BGI|MGI DNA sequencing machines as well as the appropriate
     BGIIMGI sequencing reagent kits to customers in Switzerland. Plaintiff is aware of at
     least one MGISEQ-2000 sequencer that has been supplied to a customer in Switzerland,
     the Health 2030 Genome Center at Campus Biotech in Geneva.

92   In order to operate this sequencer, Health 2030 Genome Center at Campus Biotech in
     Geneva, and potential other Swiss operators of BGIjMGrs sequencers, must source the
     appropriate, infringing sequencing reagent kits from Defendant. As explained by Ms.
     Jennifer Mummery in her declaration, the MGISEQ-2000 that is installed at the Health
     2030 Genome Center at Campus Biotech in Geneva was operational and performing a
     sequencing run when she was at the laboratory.

     Evidence:
     — Declaration of Jennifer Mummery, lllumina field service technician, of June
        25,2019                                                                       Exhibit 18
     — Jennifer Mummery, c]o lllumina Switzerland GmbH                               as Witness

2.   BGIIMGI's sequencing nucleotides, reagent kits and methods infringe EP'578

93   lllumina has obtained a BGI sequencing reagent kit labelled "BGISEQ-500RS High-
     throughput Sequencing Kit Model: PE100". This kit {the BGI Kit) contains the reagents
     needed for performing SBS on a BGISEQ-500.

94   An analysis of the BGI|MGI Kit was performed by the independent test laboratory
     Eurofins EAG Materials Sciences (Eurofins). The results of the Euroflns testing are
     reported in the declaration of Mary M. Dothage dated June 25, 2019 (Eurofins Report).
     As explained in the Eurofins Report at para. 7, the BGI Kit contained fluorescently
     labelled dNTPs and unlabeled dNTPs.


95   The Eurofins Report presents results of the following Experiments:

     (a) "Click" chemistry testing undertaken to determine whether fluorescently labelled
     dNTPs in the BGI Kit possess azide moieties; and

     (b) Liquid chromatography|mass spectrometry analysis undertaken to establish whether
     the masses of unlabelled dNTPs in the BGI Kit correspond to the masses of 3-
     azidomethyl-dNTPs.

     Evidence:
     — Declaration of Mary of Dothage Eurofins EAG Material Sciences of June
       25,2019                                                                        Exhibit 16
     — Declaration of Dr. Floyd Romesberg of June 25, 2019 including annexes
        A-D                                                                           Exhibit 17
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 40 of 115




                                                                                          33157




a)    Direct literal infringement of independent claim 1 and dependent claim 4

(1)   Realization of feature 1 "A modified nucleotide molecule"

96    MGI's CSO recently stated that their "current sequencing chemistry relies on stepwise
      sequencing-by-synthesis (SBS) where 3'-blocl<ed nucleotides are labeled with cleavable
      fluorescent dyes" (of. para. 89), i.e., MGI's current sequencing chemistry uses modified
      nucleotides.


97    Furthermore, the following (partly blackened | anonymized) photographs show the
      package of the tested BGI Kit and a number of vials contained in it. Two of the vials (one
      brown and one translucent white) were labelled "dNTP mix". dNTP is the generally
      known abbreviation for a deoxynucleoside triphosphate.




                                             PEIOOdNTPsMix
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 41 of 115




                                                                                          341 57




98     The PE100 dNTPs Mix in the brown vial contains modified, fluorescently labelled dNTPs
       as demonstrated by the click chemistry testing by Eurofins as shown below (cf. paras.
       112 et seq.).

(2)    Realization of feature 1.1 "comprising a purine or pyrimidine base"

99     First, a nucleotide by definition comprises a purine or a pyrimidine base (cf. paras. 11,
       14, 15). Furthermore, the letters shown on the cover of the kit package represent the two
       purine bases abbreviated with G and A and the two pyrimidine bases abbreviated with
       C and T present in DNA; see the enlarged photograph of the topside of the package of
       the tested BGI Kit:




                                   BGlSI-O-latilt-s ,w
                              atjlSI-Xy-SOPRS                             f
                                                Modci.   PKlOO




                                                                 vckvKu




(3)    Realization of feature 1.2 "and a ribose or deoxyribose sugar moiety"

 100 Nucleotides by definition comprise a ribose or deoxyribose sugar moiety as explained in
     para. 11,12 and 13 above. In particular, dNTPs comprise a deoxyribose sugar moiety.

 (4)   Realization of feature 1.3 "having a removable 3'-0H blocking group covalently
       attached thereto" and of entire feature group 1.3 and of feature 4

 101 The BGI Kit according to its label is designed for high throughput sequencing. Since
     according to MGI's CSO, their sequencing chemistry relies on stepwise sequencing-by-
     synthesis (SBS) using 3' blocked nucleotides (cf. para. 89), their dNTPs are modified
     with a removable 3'-0H blocking group to stop the reaction after every single nucleotide
     that is added to a growing DNA strand. After the base of the newly incorporated
     nucleotide is identified, the 3'-0H blocking group can be removed so the reaction can
       proceed.
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 42 of 115




                                                                                          35 I 57




102 The presence of an azido methyl blocking group realizes feature 1.3.1 and those
     alternatives of features of 1.3.2 and 1.3.4 which in combination correspond to feature 4:

103 The azido methyl blocking group is the subject matter of dependent claim 4, i.e., it
    realizes feature 4 and correspondingly the following selection of alternative features
    according to claim 1;

      Feature 1.3.1:      "such that the 3' carbon atom has attached a group of the structure
                          -0-Z"


      Feature 1.3.2;      in the third alternative: "wherein Z is -C(R')2-N3-

      Feature 1.3.4       in alternative a: "each R' is independently a hydrogen atom"

104 Clearly, only one of the possible alternatives of features 1.3.2 and 1.3.4 must be realized.
    Furthermore, features 1.3.3 and 1.3.5 of claim 1 refer to R" and are therefore not required
    for the third alternative of feature 1.3.2 (cf. para. 46).

105 Eurofins' liquid chromatography|mass spectroscopy (LC|MS) analysis revealed the
    presence of the preferred azido methyl blocking group in the unlabeled dNTPs of the
      BGI Kit:


106 Eurofins compared the masses of standard 3'-azidomethyl-dNTPs obtained from Jena
    Bioscience GmbH (Jena, Germany; Jena 3-AZWI-dNTPs Mix) with the masses of the
    dNTPs present in the translucent white vial (labelled "PE100 dNTPs Mix") of the BGI Kit.
    This vial contained a colorless solution, the appearance of which was consistent with the
     charactenstics of unlabeled dNTPs (BGI Unlabelled dNTPs).

107 The expected masses for the free dNTP anion (based on the known atomic composition
    of each free anion of each of the Jena 3'-AZM-dNTPs) and the masses observed in the
    LC|MS analysis for both the BGI Unlabelled dNTPs and the Jena S'-AZM-dNTPs Mix are
     summarized in the table below:
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 43 of 115




                                                                                       36157




                                        LC/MS Mass Observations


                                                              Observed Ion
                                   dNTP          Source
                                                              (mass/charqe)

                                              Expected            536.2


                                 3-AZM-dTTP   Jena                536.1


                                              BGI                 536.1


                                              Expected            545.2


                                 3-AZM-dATP   Jena                545.1


                                              BGI                 545.3


                                              Expected            521.2


                                 3-AZM-dCTP   Jena                521.1


                                              BGI                 521.2


                                              Expected            561.2


                                 3-AZM-dGTP   Jena                561.1


                                              BGI                 561.1




108 The Eurofins Report therefore concludes that, for each of the four dNTPs, the expected
     mass, the Jena observed mass, and the BGI observed mass are within experimental
     error (±0.2 atomic mass units) of each other, and that:

           "These results confirm that the dNTPs in both the BGI PE100 Unlabelled
           dNTPs Mix and the Jena 3-AZM-dNTPs Mix have the expected mass of the
           four 3'-0-azidomethyl-dNTPs. These results confirm that each of the dNTPs
           in the BGI PE100 Unlabelled dNTPs Mix has the same structural composition
           as the dNTPs in the Jena 3-AZM-dNTPs Mix." {see para. 53 of the Eurofins
           Report).

     Evidence:
     — Declaration of Mary of Dothage Eurofins BAG Material Sciences of June
        25, 2019                                                                    Exhibit 16


109 The results of the LC|MS analysis therefore show that the BGI Unlabelled dNTPs of the
    BGI Kit, which are used to perform SBS on the BGISEQ-500, directly and literally infringe
     claims 1 and 4 of EP'578.
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 44 of 115
                        rs




                                                                                             371 57




 110   it is lllumina's understanding and position that BGl|MGI's kits for all BGI|MGI sequencers
       rely on the identical MGI "current sequencing chemistry" (cf. para. 89 above) and that
       therefore also the modified nucieotides in the sequencing kits required for operating the
       MGISEQ-2000, such as the one in Geneva, directly and literally infringe claims 1 and 4
       of EP'578.


 b)    Direct literal Infringement of independent claim 1 and dependent claims 6, 7, 9

 111   The click chemistry testing shows that the following features are realized of in the labelled
       dNTPs of the BGI Kit:


       Feature 1.3.2;        third alternative "wherein Z is -C(R')2-N3"; i.e., the presence of an
                             azido group;

       Feature 6a = 7;       "wherein said base is linked to a detectable label via a cleaveable
                             linker"; and

       Feature 9:            "wherein said detectable label is a fluorophore".

 112 As explained in the Eurofins Report, an analysis of the dNTPs in a brown vial labelled
     "PE100 dNTPs Mix" containing 1.9 milliliters of a blue colored solution, the appearance
     of which was consistent with the characteristics of fluorescently-labelled dNTPs (BGI
     Labelled dNTPs), confirmed that it contained modified nucleotide triphosphates
     possessing an azide containing functional group. The results therefore indicate that the
     individual building blocks used in BGl[MGrs sequencing reagent kits are 3'-azido-
     modified nucleotide triphosphates.

       Evidence:
       — Declaration of Mary of Dothage Eurofins EAG Material Sciences of June
         25,2019                                                                          Exhibit 16

 113   In conducting the "click" chemistry testing, the BGI Labelled dNTPs of the BGI Kit were
       analyzed in comparison to labelled dNTPs from lllumina's kit (MiSeq Reagent Kit v3).
       which were known to possess a 3'- azidomethyl protecting group.

 114 The analysis investigated the presence of an azido moiety (i.e., an azide) in the dNTPs
     using azide-alkyne "click" chemistry. This "click" reaction refers to the highly specific
     copper(l) catalyzed reaction between an azide group and an alkyne group to yield a
       covalently linked triazole product as shown in the figure below;
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 45 of 115




                                                                                        38157




                                dNTP


                                                                     alkyne

                                                                    OdelinUr I
                                                   azidomethyl
                                              N3


                                                                 Cu(l)




                                             fX.   tnazo e




                         Fig. 6 reproduced from the Romesberg Declaration

 115 In the "click" reaction, a dye-labelled 3'-azido modified dNTP (depicted is the preferred
     3'-azidomethyl-dTTP) reacts, in the presence of copper(l), with an alkyne group linked to
     an agarose bead to attach the dNTP to the bead via formation of a triazole product.

 116 When the reaction is performed, the dNTPs to be tested are present in solution, whereas
     the alkyne is linked to a solid support {i.e., agarose beads, also referred to as alkyne-
     agarose beads). Based upon this reaction, ifthe dNTPs being analyzed contain an azido
     group, they will become covalently linked to the alkyne group that itself is linked to an
     agarose bead (grey circle) in the presence of copper(l). As both BGI Labelled dNTPs
     and the lllumina dNTPs contain a fluorescent dye (appearing as blue in color), it will be
     possible to observe the binding of the azido-containing dNTPs to the alkyne-agarose
     beads visually by monitoring the presence of the fluorescent dye bound to the beads.
     The ultimate product of this reaction is therefore an agarose bead linked via a triazole
     group to the fluorescent dNTPs, which is observed by the previously colorless agarose
      beads taking on the color of the fluorescent dNTPs.
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 46 of 115




                                                                                          39157




 117 Fluorescent dNTPs linked to the agarose beads (through the triazole) may subsequently
     be treated with hydrazine to release the fluorescent dNTPs. Located between the triazole
     group and the agarose beads is a chemically reactive Dde group that, when reacted with
     hydrazine, breaks the linkage between the triazole group and the agarose beads. When
     this linkage breaks, the fluorescent dNTP is liberated from the agarose bead and the
     color returns to solution and the beads again become colorless as illustrated in the figure
      below:




                                                                   Dve



                                       1    !
                            i          i    i

                                                            triazole
                                                       W/
                                                              )de linker
                                           Hydrazine




                                                  Hydrazine


                                                Dye




               i   i   I

                                       triazole
                                'us/
                                   \
                           Fig. 7 reproduced from the Romesberg Declaration

 118 On hydrazine cleavage of the Dde linker, a dye-iabelled 3'-triazole-modified dNTP is
      liberated from the bead and released back into solution.


 119 According to the Eurofins Report, the following protocol was followed for the "click"
     chemistry testing; In brief, the BGI Labelled dNTPs and the lllumina dNTPs were
     incubated with the alkyne-agarose beads and other reagents for approximately 16 hours.
      Negative control experiments were also performed without the copper catalyst present
      in the samples (which prevents the "click" reaction from proceeding). After incubation of
      the samples, six wash steps were performed (to remove non-specifically bound dNTPs
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 47 of 115




                                                                                       401 57




      from the beads), The beads were evaluated and the wash filtrates were set aside and
      analysed (Eurofins Report, paras. 14-21). Next, all washed bead samples were treated
      with hydrazine. The hydrazine filtrate was collected, and both the beads and hydrazine
      filtrate were evaluated (Eurofins Report, para. 31).

      Evidence:
      — Declaration of Mary of Dothage Eurofins EAG Material Sciences of June
          25,2019                                                                   Exhibit 16


120 The Eurofins Report presents the following results of the "click" reaction experiments:

121   Negative control reaction with BGI Labelled dNTPs:

      —     The beads remained colorless after the "click" reaction without copper and
            subsequent washes.



                                                                      j


                             Figure 2 reproduced from Eurofins Report

            The beads remained colorless after hydrazine cleavage.




                                                   r
                             Figure 7 reproduced from Eurofins Report
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 48 of 115




                                                                                     41 I 67




122 Click chemistry with BGI Labelled dNTPs:

     —    The beads took on the blue color of the BGI Labelled dNTPs after the "click"
           reaction and subsequent washes.

                                  ^   • :                        WMMi

                                                                               4
                     m                       .'f             ( ->

                          Figure 1 reproduced from Eurofins Report

     —    The beads had a colorless appearance after hydrazine cleavage:




                         ^ ^                                 r
                              i



                          Figure 5 reproduced from Eurofins Report

123 Click chemistry with lllumlna dNTPs

     —    The beads took on the blue color of the lllumina dNTPs after the "click" reaction
          and subsequent washes.




                                            '''. i
                          Figure 3 reproduced from Eurofins Report.
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 49 of 115




                                                                                              42157




      —     The beads had a colorless appearance after hydrazine cleavage.




                              Figure 9 reproduced from Eurofins Report

124 To conclude, the results of the "click" chemistry tests show that the BGI Labelled dNTPs
    of the BGI Kit which are used to perform SBS on the BGI|MGI sequencers comprise an
    azide group and a fluorescent label. Thus, they realize feature 1.3.2 in the third
    alternative "wherein Z is -C(R')2-N3" and feature 9 "wherein said detectable label is a
    fluorophore".

125   Feature 6a=7 "wherein said base is linked to a detectable label via a cleavabie linker" is
      fulfilled as well. This also follows from MGI's CSO's recent statement that their current
      sequencing chemistry relies on stepwise sequencing-by-synthesis (SBS) where 3'-
      blocked nucleotides are labeled with "cleavabie fluorescent dyes", which leave behind a
      molecular "scar" after they are removed, and that their current SBS sequencing
      chemistry is similar to lllumina's (cf. para. 89 above),

126 Therefore, the fluorescent detectable label must be attached with a cleavabie linker.
    Furthermore, it is attached to the base, similar to lllumina's modified dNTPs whose label
    is attached via a cleavabie linker to the base as depicted below:




                                                                      II       H    fFiusi)



          ®©©k




                         Fig. 5 reproduced from the Romesberg Declaration
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 50 of 115




                                                                                          43157




127 Accordingly, features 6a and 7 are realized as well.

128 For all these reasons. Defendant's modified nucleotides in the sequencing kits required
    for operating BGI|MGI sequencers directly and literally infringe claims 6, 7 and 9 which
    are dependent on claim 1.

c)    Direct literal infringement of independent claim 25

(1)   Realization of features 25, 25.1 and 25.2 "A kit, comprising (a) a plurality of
      different nucleotides and (b) packaging materials therefor"

129 As mentioned above, the nucleotides (dNTPs) tested by Eurofins were packaged in a
    "Sequencing Kit". As demonstrated above, the vial marked "PE100 dNTPs mix"
    comprised a plurality of nucleotides comprising the four purine and pyrimidine bases A,
      G, C and T.

(2)   Realization of feature 25.1.1 "wherein said plurality of different nucleotides are
      either as defined in any one of claims 6 to 10"

 130 As shown in paras. 120 and 128 above, the nucleotides realize the features of claim 6.
      Thus, feature 25.1.1 is realized at least in the alternative of claim 6.

 131 To conclude, the BGI Kit as well as any MGI sequencing kits for use with BGI|MGI
     sequencers realize all features of the kit according to claim 25. Thus, claim 25 is directly
     and literally infringed.

d)    Contributory literal infringement of independent method claims 12 and 17

 132 Defendant distributes BGI|MGI sequencers and sequencing kits for use with BGIjMGI
      sequencers in Switzerland. The sequencers and the sequencing kits are highly
      specialized products that are not useful for any other purpose than for sequencing as
      taught by claims 12 and 17 of EP'578. Defendant's Swiss customers, such as, for
      example. Health 2030 Genome Center at Campus Biotech in Geneva, who use these
      sequencers and kits as intended, directly infringe EP'578's method claims 12 and 17 -
      this will be explained in the following. Because the sequencers and kits cannot be used
      for any other purposes and Defendant promotes their use as claimed by EP'578,
      Defendant commits indirect, contributory infringements in accordance with article 66(d)
      PA by offering and selling the sequencers and kits in Switzerland.
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 51 of 115




                                                                                       44 I 57




(1)   Contributory literal infringement of independent method claim 12

(a)   Realization of feature 12 "A method of controlling the incorporation of a nucleotide
      [according to feature 12.1] in a synthesis or sequencing reaction"

133 As presented above, BGI|MGI's current sequencing chemistry relies on stepwise
    sequencing-by-synthesis (SBS) with 3'-blocked nucleotides labeled with cleavable
    fluorescent dyes.

134 Clearly, BGIlMGI's stepwise SBS method requires the controlling of nucleotide
      incorporation.

(b)   Realization of feature 12.1 "[nucleotide] as defined in anyone of claims 6 to 10 and
      complementary to a second nucleotide in a target single-stranded polynucleotide"

135 As presented above in the context of claim 25, BGIlMGI's sequencing kits comprise
    nucleotides realizing the features of claim 6,

136 Furthermore, complementarity of an incorporated nucleotide to a second nucleotide in a
    target single-stranded polynucleotide in an SBS reaction results from the availability of
    nucleotides required for base pairing comprising the bases A, G, 0 and T (cf. para. 17).
    These four bases are available in BGIlMGI's sequencing kits (cf. para. 99).

(c)   Realization of feature 12.2 "incorporating into the growing complementary
      polynucleotide said nucleotide"

137 Clearly, feature 12.2 has to be realized in a method to control incorporation of a
    nucleotide according to features 12 and 12.1 and therefore feature 12.2 is realized for
    the same reasons (cf. paras 133 et seq. and 135 et seq. above).

(d)   Realization of feature 12.3 "the incorporation of said nucleotide preventing or
      blocking introduction of subsequent nucleoside or nucleotide molecules into said
      growing complementary polynucleotide"

138 Referring again to para, 89, BGIjMGI's current sequencing chemistry relies on stepwise
    sequencing-by-synthesis (SBS) with 3'-blocked nucleotides labeled v\/ith cleavable
      fluorescent dyes.

139 Clearly, the use of 3'-blocked nucleotides in BGIlMGI's stepwise SBS method prevents
    or blocks introduction of subsequent nucleoside or nucleotide molecules.
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 52 of 115




                                                                                          45157




(2)   Contributory literal infringement of independent method claim 17

(a)   Realization of feature 17 "A method for determining the sequence of a target
      single-stranded poiynucleotide" and of feature 17.1 "monitoring the sequential
      incorporation of complementary nucleotides"

140 These features are obviously realized by a SBS method; c.f. explanations above in the
    sections concerning the construction of claims 12 and 17 (paras. 57 to 61).

(b)   Realization of feature 17.1.1 "wherein at least one incorporation is of a nucleotide
      as defined in any one of claims 6 to 10"

141 As presented above in the context of claim 25, BGIIMGI's sequencing kits comprise
    nucleotides realizing the features of claim 6.

(c)   Realization of features 17.1.2 "wherein the identity of the nucleotide incorporated
      is determined by detecting the label linked to the base" and 17.1.3 "the blocking
      group and said label are removed prior to introduction of the next complementary
      nucleotide"


142 These features correspond to phase (ii) and phase (iii) of the SBS method as explained
    above regarding the construction of claims 12 and 17 and are thus obviously realized.

143 By distributing BGI|MGI sequencing kits as described above in Switzerland, Defendant
    commits contributory literal infringement of independent method claims 12 and 17.

e)    Infringement confirmed by Romesberg Declaration

 144 The above findings of infringement are supported by Dr. Floyd Romesberg whom
     Illumina has retained as an independent expert to opine on whether, based on the
     available evidence, the BGI Kit obtained and analysed by Eurofins includes nucleotides
     comprising a 3'-azido group or in particular an azido methyl group and therefor falls within
      the scope of EP'578.

      Evidence:
      — Declaration of Dr. Floyd Romesberg of June 25, 2019 including annexes
         A-D                                                                           Exhibit 17


 145 Dr. Romesberg also addresses whether the 3'-biocked terminator chemistry of the BGI
      Labelled dNTPs and BGI Unlabelled dNTPs of the BGI Kit is likely to be representative
      of the sequencing chemistry used to perform SBS on BGI's other sequencing platforms
      such as the MGISEQ-2000. Dr. Romesberg's declaration includes appendixes A-D.
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 53 of 115
                                                                rs




                                                                                       46157




146 With regard to tlie BGI Labelled dNTPs, which were analysed using "click" chemistry,
    Dr. Romesberg concludes the following;

     —     in para. 61: "Figures 1-4 of the Eurofins Report show that the BGI Labelled dNTPs
           Mix samples and the lllumina dNTPs Mix samples behaved identically in the "click"
           chemistry tests. The stable binding of dye-labelled dNTPs to the beads for the BGI
           Labelled dNTPs Mix samples and the lllumina dNTPs Mix samples, which was
           absent for the negative control samples, confirms that dye-labelled dNTPs were
           bound to the beads via a click reaction between the alkyne-containing beads and
           an azido group of the dye-labelled dNTPs. The binding of dye label to the beads
           confirms the presence of fluorescently-labelled dNTPs containing an azido group
           in both the BGI Labelled dNTPs Mix and lllumina dNTPs Mix."

     —     in para. 66: "The selective release of dye from the alkyne-agarose beads of the
           BGI Labelled dNTPs Mix samples and the lllumina dNTPs Mix samples by
           hydrazine treatment confirms that the dye-labelled compounds were linked to the
           beads because they possess an azido group and not via non-specific binding.
           These results confirm the presence of fluorescently-labelled dNTPs possessing an
           azido group in both the BGI Labelled dNTPs Mix and the lllumina dNTPs Mix."
147 With regard to the Unlabelled dNTPs, which were analysed by LC|MS, Dr. Romesberg
    states in para. 74: "These results in Table 2 [of the Eurofins Report] confirm that the
     dNTPs in both the BGI Unlabelled dNTPs Mix and the Jena 3-AZM-dNTPs Mix have the
     expected mass of the four 3'-0-azidomethyl-dNTPs."

148 In para. 75, Dr. Romesberg continues; "LG|MS is an extremely powerful technique which
    permits the resolution and identification of molecules in a highly discriminatory manner.
    In my opinion, these results confirm that each of the dNTPs in the BGI Unlabelled dNTPs
    Mix has the same structural composition as the dNTPs in the Jena 3-AZM-dNTPs Mix.
    This strongly suggests that the BGI Unlabelled dNTPs and the corresponding Jena-AZM-
    dNTPs have the exact same number and type of atoms. Given the limited number of
    ways that atoms can be connected, and the statement In the GenomeWeb article that
    BGI'sSBS uses 3"-0-modified dNTPs (see paragraphs 19(d) and 21), this further fortifies
    my opinion that the BGI Unlabelled dNTPs are 3'-azidomethyl dNTPs."

149 In summary. Dr. Romesberg concludes in para. 78; "With this understanding, and in view
    of the "click" chemistry tests reported in the Eurofins Report, it is my opinion that the
    dNTPs of the BGI Labelled dNTPs mix have the same 3'-0-azidomethyl modification as
    the BGI Unlabelled dNTPs. Therefore, it is my opinion that the labelled nucleotides used
    in the BGISEQ-500 platform for SBS also are nucleotide triphosphate molecules
    comprising a purine or pyrimidine base and a deoxyribose sugar moiety having an
    azidomethyl group attached in the 3' position (i.e. a -OCH2N3 group), thereby possessing
    the features of claims 1 and 4 of EP 578 as set out in paragraph 37 and 38 above. This
    method of SBS, which uses a removable 3'-0-azidomethyl blocking group as a reversible
    terminator Is described at paragraphs 25-29 and 30 above."
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 54 of 115
               rv



                                                                                         47157




150   In para. 79, Dr. Romesberg concludes; "While I understand that the BGl Kit contains the
      reagents needed for performing DNA sequencing on the BGISEQ-500, my expectation
      is that the same 3'-blocked terminator chemistry would be used across BGI's other DNA
      sequencing platforms. This expectation is consistent with the GenomeWeb article to
      which I refer at paragraph 19(d) above, which suggests that the same sequencing
      chemistry (which is referred to as the "current sequencing chemistry") is used on at least
      the IVIGISEQ-200, the MGISEQ-2000 and the MGISEQ-T7. My analysis and conclusions
      summarised in paragraphs 72-74 above therefore also apply to labelled and unlabelled
      dNTPs that are provided in kits, other than the BGl Kit, that are used to perform BGI's
      cPas-based sequencing method (using 3'-blocked dNTPs with cleavable fluorescent
      dyes) on BGI's other sequencing platforms."

3.    BGI|MGrs sequencing reagent kits and methods infringe EP'412

a)    Contributory literal infringement of the method claims of EP'412

151 For the reasons explained below, using the BGI|MGI sequencing kits on BGI|MGI
    sequencers such as the MGISEQ-2000 installed in Geneva infringes the method claims
      of EP'412. For the reasons discussed above in para. 132, supplying these kits for that
      use - other, non-infringing uses do not exist - in Switzerland qualifies as contributory
      infringement in the sense of article 66(d) PA.

(1)   Contributory literal infringement of independent method claim 1

(a)   Realization of features 1, 1.1 and 1.2 "A method of sequencing at least two
      nucleotides of a template nucleic acid comprising repeating the steps of (a)
      incorporating one or more fluorescently labelled nucleotides into a strand of
      nucleic acid complementary to said template nucleic acid; and (b) determining the
      identity of one or more of the incorporated nucleotide(s)"

152 According to MGI's CSO's statement reported in the GenomeWeb article referred to in
    para. 89 above, MGI's sequencing chemistry relies on stepwise SBS similar to lllumlna's.
    Features 1, 1.1 and 1.2 define phases (i) and (ii) of lllumina's SBS method (c.f. paras.
      30 and 31).

      Evidence:
      — "MGI Prepares to Sell Sequencers in North America, Europe; Announces
         Proprietary Sequencing Chemistry", GenomeWeb, March 4, 2019                  Exhibit 15
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 55 of 115




                                                                                           48157




153 Further evidence follows from an article by Fehlmann in combination with the MGISEQ-
      2000 product brochure.

      Evidence;
      — Fehlmann et al., c-Pas-based sequencing on the BGISEQ-500 to explore
        small non-coding RNAs, Clinical Epigenetics (2016) 8: 123 (Fehlmann
        2016)                                                                           Exhibit 19
      — MGISEQ-2000 product brochure                                                    Exhibit 20

154 The title page of the product brochure refers to MGISEQ-2000 as a "Genetic Sequencer"
    with "Versatility to satisfy multiple needs". On p. 2, the Brochure lists the "MGISEQ-2000
    Core Technologies" and refers in point 3 to MGI's "Optimized Combinatorial Probe
    Anchor Synthesis (cPAS) system".

155 Fehlmann 2016 is an article authored by scientists from BGI-Shenzen and the BGI
    company, Complete Genomtcs, Inc., that reports the testing of a BGISEQ-500
    sequencing platform. The article states on p. 2, col. 1, para. 2 that "the BGISEQ-500 uses
    the new combinatorial probe anchor synthesis (cPAS) system that combines DNA
    nanoball nanoarrays and stepwise sequencing using polymerase".

156 Thus, the MGISEQ-2000 according to the product brochure uses as its core sequencing
    technology the cPAS system including stepwise sequencing as described for the
      BGISEQ-500 by Fehlmann 2016.

157 This provides further support that when operating the BGISEQ-500 and the MGISEQ-
      2000, the SBS sequencing method is used.

158 Accordingly, features 1, 1.1 and 1.2 of independent method claim 1 are realized.

(b)   Realization of feature 1.2.1 "wherein the steps of determining the identity of the
      incorporated nucleotide(s) is carried out in a buffer which comprises ascorbic
      acid, or a salt thereof

159 As mentioned in para. 93 above, lllumina has obtained a BGI Kit labelled "BGISEQ-
    500RS High-throughput Sequencing Kit Model: PE100" containing the reagents needed
    for performing SBS on a BGISEQ-500. According to the Eurofins Report para. 54, the
    Eurofins test laboratory also found ascorbic acid present in one of the solutions In the
    BGI Kit, cf. the container identified by a red arrow in the figure below. This tested solution
    is referred to as "the BGI Sample" in the Eurofins Report and below.
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 56 of 115




                                                                                          491 57




160 Eurofins conducted the following experiments;

      (a) "Test strip analysis" as a semi-quantitative assay for the presence of ascorbic acid in
      the BGI Sample,

      (b) Liquid chromatography|mass spectrometry analysis undertaken to establish the
      presence of ascorbate in the BGI Sample, and

      (c) pH determination of the BGI Sample.

      Evidence:
      — Declaration of Mary of Dothage Eurofins EAG Material Sciences of June
         25,2019                                                                       Exhibit 16
      — Declaration of Dr. Floyd Romesberg of June 25, 2019 including annexes
         A-D                                                                           Exhibit 17


161   In the test strip analysis, the BGI Sample was compared to several solutions w/ith a
      known concentration of ascorbic acid, namely 0 ppm ascorbic acid ("Tris Buffer Blank"),
      75 ppm ascorbic acid ("75ppm Ascorbic Acid Standard") and 500 ppm ascorbic acid
      ("500ppm Ascorbic Acid Standard"), as well as to the lllumina Scan Mixwhich comprises
      ascorbic acid.


162 Ascorbic acid, when in solution, is present as both the uncharged form, ascorbic acid,
    and the charged form, the ascorbate anion (cf. para 75). Therefore, the term "ascorbic
    acid" refers here to both the uncharged ascorbic acid form and the charged ascorbate
      anion.
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 57 of 115




                                                                                      501 57




163   For each sample, a test strip was dipped Into the solution to completely wet the color
      Indicating portion of the strip. The wet test strip was then visually Inspected and
      compared to the color scale provided by the manufacturer.

164 Below, the test strip results are presented next to the color scale provided by the
    manufacturer of the test strip. The extent of color reaction from yellow to green-blue
    corresponds to the approximate concentration of ascorbic acid present In the solution
      tested.




           -      .....    •..••                       ! .ifJi-r'a
               iarn       AssOiliic Acia   Ascortjic   {"Sran
                          Stjrula-'d       Ac a                      SarjsXe *•
                                                       Mix j
                                           Siardjid




      Evidence:
      — Declaration of Mary of Dothage Euroflns EAG Material Sciences of June
         25, 2019                                                                  Exhibit 16


  165 The results regarding the Trls Buffer Blank, the 75ppm Ascorbic Acid Standard and
      the SOOppm Ascorbic Acid Standard showed the expected color by reference to the
      color scale provided by the manufacturer.

   166 Further, the test strip analysis showed that both the lllumina Scan Mix and the BGI
       Sample contained ascorbic acid at a concentration greater than that of the SOOppm
       Ascorbic Acid Standard. The resulting color In comparison to the manufacturer's scale
       Indicates their concentration likely to be In the order of 1000 ppm ascorbic acid or
         greater.

  167 Additionally, the concentration of ascorbic acid in the BGI Sample appears similar to
         the lllumina Scan Mix which is known to have a concentration of at least 20mM
         ascorbate or at least about 4000ppM ascorbate.
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 58 of 115




                                                                                       51 I 57




  168 The Tris Buffer Blank, the Ascorbic Acid Standard prepared at concentrations of
      SOppm, 75ppm and lOOppm, the lllunnina Scan f^ix and the BGI Sample of the MGI
      kit were also tested for the presence of ascorbic acid using LC|MS.

  169 The expected mass for the free ascorbate anion and the masses observed in the
        LC|fyiS for the SOppm Ascorbic Acid Standard, 75ppm Ascorbic Acid Standard,
        lOOppm Ascorbic Acid Standard, the lllumina Scan Mix and the BGI Sample are
        summarized in the table below (Table 3 of the Eurofins Report). Since the Tris Buffer
        Blank did not contain ascorbic acid, no ascorbic acid mass peak was observed.

                                      LC|MS iVIass Observations



                                                                  Observed Ion
                                Source
                                                             (mass/charge)



                  Expected                                           175.1




                  Tris Buffer Blank                                   N/A




                  SOppm Ascorbic Acid Standard                       175.1




                  75ppm Ascorbic Acid Standard                       175.1




                  lOOppm Ascorbic Acid Standard                      175.1




                  lllumina Scan Mix                                  175.1




                  BGI Sample                                         175.0




170 The Eurofins Report at para. 81 accordingly concludes "that the mass observed for each
    of the SOppm Ascorbic Acid Standard, 7Sppm Ascorbic Acid Standard. 10Oppm Ascorbic
    Acid Standard, the lllumina Scan Mix, and the BGI Sample reported in Table 3 are within
    experimental error (±0.2 atomic mass units) of each other and the expected mass for the
     ascorbate free anion."
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 59 of 115




                                                                                        52157




      Evidence:
      — Declaration of Mary of Dothage Eurofins EAG Material Sciences of June
        25.2019                                                                      Exhibit 16

171 These results confirm that the BGI Sample contains ascorbic acid or a salt thereof.
    Consequently, also feature 1.2 is realized and independent method claim 1 of EP'412 is
      indirectly and literally infringed.

(2)   Contributory literal infringement of dependent method claim 2

(a)   Realization of feature 2 "wherein said substrate for incorporation of fluorescently
      labelled nucleotide is a nucleoside triphosphate"

172 The tested labeled nucleotides regarding infringement of EP'578 were drawn from the
      vial in the BGI Kit marked with dNTPs mix, i.e. nucleotide triphosphates mix.
      Furthermore, MGI's CSO recently stated that their 3'-blocked nucleotides are labeled
      with cleavable fluorescent dyes.

      Evidence:
      — "MGI Prepares to Sell Sequencers in North America, Europe; Announces
         Proprietary Sequencing Chemistry", GenomeWeb, March 4,2019                  Exhibit 15

173 Thus, feature 2 is realized and dependent method claim 2 is indirectly and literally
      infringed, too,

(3)   Contributory literal infringement of dependent method claims 3 and 4

(a)   Realization of feature 3 "wherein the ascorbic acid or salt thereof is present in the
      buffer at a concentration of at least 10 mM" and of feature 4 "... at a concentration
      of at least 20 mM"


174 A concentration greater than 1000 ppm ascorbic acid in the BGI Sample was measured
    in the test strip analysis according to the Eurofins Report, para. 149 to 155. This
    corresponds to a concentration greater than approx. 6 mM ascorbic acid. The semi-
    quantitative results of the test strip analysis further show the concentrations of ascorbic
    acid in the BGI Sample and in lllumina's scan mix appear to be very similar. The
      concentration of ascorbic acid in lllumina's scan mix is known to be at least 20ml\/l
      ascorbate.


      Evidence:
      — Declaration of Mary of Dothage Eurofins EAG Material Sciences of June
        25,2019                                                                      Exhibit 16

 175 Accordingly, quantitative analysis of ascorbic acid in the BGI Sample is likely to amount
      to a level above 20 mM such that features 3 and 4 are realized, and dependent claims 3
      and 4 infringed indirectly and literally, too.
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 60 of 115




                                                                                         53157




(4)   Contributory literal infringement of dependent method claims 8 and 9

(a)   Realization of feature 8 "wherein the buffer has a pH of about 5.5 to about 8.6" and
      of Feature 9 "... has a pH of about 7"

176 According to the Eurofins report, para. 54, the pH of the BGI Sample is 6.9. This is a pH
    value of about 7 and a within the range of about 5.5 to about 8.6.

      Evidence:
      — Declaration of Mary of Dothage Eurofins BAG Material Sciences ofJune
         25,2019                                                                      Exhibit 16


177 Thus, claims 8 and 9 are infringed indirectly and literally.

(5)   Contributory literal infringement of dependent method claims 10 and 12

(a)   Realization of feature 10 "wherein the template nucleic acid is present in an array"
      and of feature 12 "wherein the array is a single molecule array"

178 On p. 2 of the product brochure regarding the MGISEQ-2000 referred to in paras. 153,
    154 above, the brochure lists under "MGISEQ-2000 Core technologies" in point 2
    "Patterned Arrav". DNBs [DNA nanoballs] and arrayed spots are engineered to enhance
    attachment of a single DNBto a spot thus preventing cross-talk of signal between DNBs".

179 Fehlmann 2016 explains on p. 2 (see bottom of col. 1 bridging into col. 2) how the DNBs
    are generated from purified cDNA fragments of a cDNA library. After making single
      strand DNA circles, each of them was amplified by rolling circle amplification to produce
      DNBs containing a single nucleic acid molecule. Thus, each nanobali represents a single
      DNA molecule having many copies of a unique cDNA fragment linked together.

180 In summary, according to a MGISEQ-20D0 core technology, DNA fragments are
    amplified as nanoballs (which contain a single DNA molecule) that are spotted
    individually onto arrays, thereby realizing features 10 and 12. Consequently, dependent
    claims 10 and 12 are also indirectly and literally Infringed by the operation of the
      MGISEQ-2000.
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 61 of 115




                                                                                         54 I 57




 (6)   Contributory literal infringement of dependent method claims 13 and 14

 (a)   Realization of feature 13 "wherein at least 10 nucleotides are successively
       incorporated and the identity of the base present in each of the incorporated
       nucleotides is determined" and of feature 14 "wherein at least 16 nucleotides are
       successively incorporated ..."

 181 The product brochure referred to in paras. 153, 154 above, on p. 5 regarding the
     "MGISEQ-2000 specifications" according to table 1 "Flow Cell Parameters", in the third
     and fourth column specifies read length of 50, 100, 150 and 300 nucleotides.

 182 Consequently, the MGISEQ-2000 specifies read lengths above 10 and 16 nucleotides.
     Operation of the MGISEQ-2000 accordingly realizes features 13 and 14 and therefore
     indirectly and literally infringes dependent claims 13 and 14.

 b)    Direct literal infringement of independent claim 15 directed to a kit

 (1)   Realization of features 15 "A kit for use in a method according to any one of claims
       1 to 14 comprising" and 15.1 "one or more fluorescently labelled nucleotides" and
       15.1.1 "wherein the fluorescent label is linked to the nucleotides via a cleavable
       linker"


 183 As shown above regarding infringement of the product claims of EP'578, the BGI Kit
     comprises reagents for SBS (cf. e.g. paras. 96 to 104). Therefore, the BGI Kit is suitable
     for a method of sequencing at least two nucleotides of a template nucleic acid.

 184 As presented above in paras. 122 to 128, the kit comprises one or more fluorescently
       labelled nucleotides.


 185 According to statements of MGI's CSO reported in the GenomeWeb article, MGI's
     current sequencing chemistry relies on stepwise SBS and comprises 3'-blocked
       nucleotides that are labeled with cleavable fluorescent dyes that leave behind a
       molecular scar (cf. para. 89 above),

       Evidence:
       — "MGI Prepares to Sell Sequencers in North America. Europe; Announces
         Proprietary Sequencing Chemistry", GenomeWeb, March 4, 2019                  Exhibit 15

 186 Thus, the BGI Kit realizes features 15, 15.1 and 15.1.1.
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 62 of 115




                                                                                        55 I 57




(2)   Realization of feature 15.2 "an enzyme capable of catalysing incorporation of said
      nucleotides into a nucleic acid strand complementary to a nucleic acid template
      to be sequenced"

187 Such incorporation of complementary nucieotides into a nucleic acid strand by DNA
    polymerase corresponds to the first phase of the SBS method as outlined in para. 30
      above.


188 Furthermore, the Fehlmann 2016 article, p.2, col. 2, para. 2 confirms that in the study
    they applied "the new combinatohal probe anchor synthesis (cPAS) system that
    combines DNA nanoball nanoarrays with stepwise sequencing using polymerase".

189 Thus, the BGI Kit realizes also feature 15.2.

(3)   Realization of feature 15.3 "and a buffer comprising ascorbic acid or a salt thereof,
      or a supply of ascorbic acid or a salt thereof

190 As demonstrated above in paras. 159 to 171, the Eurofins Report demonstrates the
      presence of ascorbic acid in the BGI Sample in the BGI Kit.

191   In conclusion, the BGI Kit for use with BGI|MGI sequencers fulfils all of the features of
      claim 15, thereby directly and literally infringing independent claim 15 of EP'412.

c)    Infringement confirmed by Romesberg Declaration

 192 The above findings of infringement are also supported by the Romesberg Declaration.

      Evidence:
      — Declaration of Dr. Floyd Romesberg of June 25, 2019 including annexes
         A-D                                                                         Exhibit 17


 193 In paras. 87 et. seq., Dr. Romesberg provides a summary on the presence of ascorbic
     acid in the BGI Sample. He considers the tests described in the Eurofins Report to
     definitively confirm that the BGI Sample contains ascorbic acid.

 194 Dr. Romesberg states in para 88: "It is my opinion that these results indicate that BGI's
     sequencing-by-synthesis method performed on the BGISEQ-500 platform performs all
     of the steps recited inclaim 1 of EP 412. As discussed in paragraphs 19-21, the BGISEQ-
     500 performs sequencing-by-synthesis by repeating cycles of incorporating fluorescently
     labelled nucleotides complementary to a template nucleic acid and detecting the
     fluorescent label. Thus, sequencing performed on the BGISEQ-500 includes: (i)
     "sequencing at least two nucleotides of a template nucleic acid;" (ii) "incorporating one
     or more fiuorescently labelled nucleotides into a strand of a nucleic acid complementary
     to said template;" and (iii) "determining the identify of one or more nucleotides of the
      incorporated nucleotide(s).""
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 63 of 115




                                                                                            56157




195 Dr. Romesberg continues in para 89: "The BGI Sample contains ascorbic acid or salt
      thereof at a concentration on a similar order, or even identical to the concentration of
      ascorbic acid in the lllumina Scan Mix, which is used in the lllumina SBS method as part
      of practicing the method of claim 1 of EP 412. It is my opinion that the BGI Sample is
      very likely used in the same way and includes all of the features of step (b) of claim 1 of
      EP412."


196 Dr. Romesberg further adds in para. 91: "I note that U.S. Patent Application Publication
    No. 2017|0240961 A1 (US 961 A1) further supports my opinion that the BGISEQ-500
    platform performs DNA sequencing using a buffer containing ascorbic acid or a salt
      thereof. US 961 A1 is assigned to Complete Genomics and the first inventor is Radoje
      Drmanac. As I explained above, I am informed that Compete Genomics is part of the
      BGI Group. I am also informed that Radoje Drmanac is the Chief Science Officer for BGI.
      Example 2 of US 961 A1 describes a sequencing-by-synthesis process that involves
      flowing a "read buffer" containing ascorbic acid before determining the identity of
      incorporated nucleotides. US 961 A1 further supports that the BGI Sample, which
      contains ascorbic acid or salt thereof, is used in the manner claimed in EP 412."

      Evidence;
      — U.S. Patent Application Publication No. 201710240961 A1                          Exhibit 21

197 Dr. Romesberg concludes in paras. 92 and 93; "While I understand that the BGI Kit
    contains the reagents needed for performing DNA sequencing on the BGISEQ-500, my
    expectation is that a similar buffer containing ascorbic acid or salt thereof is also used
    for DNA sequencing on BGI's other DNA sequencing platforms. As I discussed in
    paragraph 79 above, my expectation is that that same 3'-blocked terminator chemistry
    that is used for performing DNA sequencing on the BGISEQ-500, would be used across
    BGI's other DNA sequencing platforms. BGI's instruments are all reported to use kits that
    provide a similar number of sequencing cycles as can be achieved using an lllumina kit
    on an lllumina sequencing platform, and therefore my expectation is that all BGI's kits
    also include a similar buffer thus allowing the advantages described in EP 412 to be
      achieved."


F.    Plaintiffs prayers for relief

1.    Prayers for relief no. 1-7 (injunctive relief)

198 As patent infringement is established, Plaintiff has a right to injunctive relief according to
    article 75(1) in conjunction with article 72 and article 66(a) PA,

199   Prayer for relief 1 addresses the infringement of claim 1 in the third alternative of EP'578.
      Prayer for relief 2 addresses the infringement of claim 4, and prayer for relief 3 the
      infringement of claims 6, 7 and 9. These prayers for relief which address infringement of
      product claims also cover the contributory infringement of EP'578's method claims.
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 64 of 115




                                                                                                  57157




200 Prayer for relief 4 addresses the contributory infringement of claim 1 of EP'412, prayer
    for relief 5 the contributory infringement of claim 2 of EP'412, prayer for relief 6 the
    contributory infringement of claims 3 and 4. Prayer for relief 7 relates to the infringement
    of product claim 15 of EP'412.

 2.    Prayer for relief no. 8 (accounting)

201    Under article 85(1) of the CCP, it is permissible to bring an action for an unspecified
       claim if it is impossible for the plaintiffto quantify its claim at the outset of the proceedings.
       Article 85(2) CCP provides that, in an action in stages, the claim is to be quantified as
       soon as the plaintiff is in a position to do so after the provision of information by the
       defendant. With prayer for relief 8, Plaintiff files such a staged action and reserves the
       right to quantify the reparations to be made by the Defendant after they have rendered
       account.


 3.    Procedural motions


202    In line with the practice of this court, Plaintiff requests the court to restrict the proceedings
       for the time being to the questions of infringement, provision of information and rendering
       of accounts, i.e., to prayers for relief 1-8, until a legally binding partial judgment has been
       delivered on these claims, and to suspend the proceedings vy/ith regard to the
       substantiation and quantification of the financial claims, i.e., prayer for relief 9, during this
       time.


 G.    Costs and indemnification


 203   It follows from the foregoing that the Defendant must be ordered to pay the costs of the
       proceedings and must be ordered to compensate Plaintiff for legal and patent attorney
       representation.

                                                  *•***•*




       Respectfully submitted




       Andri Hess


       Twofold


       Power of Attorney

       Exhibits: as per separate list | Twofold
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 65 of 115




                DECLARATION OF JENNIFER MUMMERY
  Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 66 of 115



I, Jennifer Lynn Mummery Widmer, of Chemin en Champ Magnenet 3, 1429 Giez,
Switzerland, declare as follows:

   1. t, Jennifer Lynn Mummery Widmer, am employed as a Senior Field Application
       Scientist by lllumina Switzerland GmBH (lllumina), which has an address of
       Muhlebachstrasse 23, 8008 Zurich.


   2. The facts and matters set out in this declaration are within my own knowledge and are
       true.


   3. In my position as Senior Field Application Scientist at lllumina i provide support and
       scientific consultation to customers of lllumina's products. This involves on-sitefacility
       visits to customer laboratories for the purposes of supporting lllumina sequencing
       instruments and troubleshooting customer issues.

   4. On Tuesday 12 March 2019, I visited the Health 2030 Genome Center at Fondation
       Campus Biotech, which is a customer facility atChemin des Mines 9,1202 Geneva. I
       was there to support the lllumina sequencers installed in the laboratory at this facility.
       On entering the laboratory, Isaw that an MGISEQ-2000 sequencer was also installed.
       The MGISEQ-2000 is a DNA sequencing platform from MGI Tech Co. Ltd, which is
       part of the BGI Group. BGI's flow cell loading instrument, the MGiDL-200 was also
       installed in the laboratory.


    5. The MGISEQ-2000 instrument was operational and performing a sequencing run when
       I was in the laboratory.


    Statement of truth


    I believe that the facts stated in this declaration are true.
                         /i
                          i
    SIGNED:                        Wd inr k

    NAME: Jennifer Mummery


    DATE; 25 June 2019




2813768
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 67 of 115




            DECLARATION OF DOCTOR FLOYD ROMESBERG
    Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 68 of 115



I, Dr. Floyd Romesberg, of Synthorx Inc. in San Diego, United States of America, declare as
follows




A         Introduction


1.        I, Floyd Romesberg,         Ph.D.   am    the scientific founder and director of the
          biopharmaceutical company Synthorx Inc., which is based in San Diego, California,
          United States of America.


2.        I understand that European Patent EP 1 530 578 B1 (EP 578) and European Patent
          EP 1 828 412 B2 (EP 412) are the subject of infringement proceedings between the
          proprietor of the patents, lliumina Cambridge Limited (lllumina) and BGI Europe A/S
          (BGI)^

3.        I have been asked by the law firm Homburger, counsel for lllumina, to provide this
          declaration in order to assist the Swiss Court by addressing certain technical issues
          that are within my area of expertise. Homburger has informed me that this dispute
          concerns whether BGI's DNA sequencing platforms {including the BGISEQ-500 and
          the MGISEQ-2000) use modified nucleotides that are covered by EP 578 and the
          sequencing methods that are covered by EP 412.

4.        As well as reviewing EP 578, I have been provided wth a copy of the Eurofins report
          dated June 25, 2019 (the Eurofins Report), which describes the testing of a BGISEQ-
          500 paired-end 100 kit (the BGI Kit) for the presence of:

          (a)      deoxynucleotide triphosphates (dNTPs) that possess the features of claims 1
                   and 4 of EP 578; and


          (b)      buffer comprising ascorbic acid, or a salt thereof, for use in a method with the
                   features of claim 1 of EP 412.


5.        Except where I state otherwise, the facts and matters set out in this declaration are
          within my own knowledge and are true. Where I have included infonnation that does
          not come from my own personal knowledge, I have stated the source and in each case
          I believe the information to be true.




' I have been informed by Homburger that BGI Europe A/S is a subsidiary company in the BGI Group,
which offers DNA sequencing services on DNA sequencing platforms supplied by MGI Tech, which is
also a subsidiary in the BGI Group.
 Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 69 of 115




B     Personal Background and Experience


6.    I earned a Bachelor of Science in Chemistry from Ohio State University in 1988 and a
      Master of Science in Chemistry from Cornel! University in 1990. In 1994 I graduated
      with a Doctor of Philosophy in Chemistry in 1994, also from Cornell University, where
      Professor David B. Collum served as my thesis advisor.

7.    From 1994 until 1998,1 was a National Institutes of Health (NIH) postdoctoral research
      fellow at the University of California, Berkeley, where I studied under Professor Peter
      G. Schultz.


8.    From 1998 to June 2019, I was a professor in the Department of Chemistry at The
      Scripps Research Institute.

9.    As a principal investigator, I authored over 120 publications in peer-reviewed journals,
      including Nature, The Proceedings of the National Academy of Sciences of the United
      States of America, The Journal of the American Chemical Society, Angewandte
      Chemie International Edition, Biochemistry, Nucleic Acids Research, and The Journal
      of Physical Chemistry.

10.   I also authored or co-authored at least 20 invited review articles. In addition, 1 have
      authored or co-authored at least 17 other publications during my graduate and post
      doctoral studies.


11.   Over 30 of the publications that I authored as a principle investigator are related to
      nucleotide analogues, including nucleotide analogues bearing linkers for attachment
      of functionalities of interest to polynucleotides, as well as nucleotide analogs bearing
      substituents on the sugar at either the 2'- or 3'- positions.

12.   I taught several graduate courses in the Department of Chemistry at The Scripps
      Research Institute, including a Spectroscopy course (which included a section of mass
      spectroscopy) and a course on Bacteria and Antibiotics. I also regularly lectured at
      universities, symposiums, and conferences throughout the United States and abroad.

13.   I reviewed manuscripts as part of the peer-review process to determine whether they
      are acceptable for publication for numerous journals, including the Proceedings of the
      National Academy of Sciences, Science, Nature, the Journal of the American Chemical
      Society, Angewandte Chemie, Biochemistry, the Journal of Organic Chemistry,
 Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 70 of 115




      Bioorganic and Medicinal Chemistry Letters, Chemistry & Biology, Nucleic Acids
      Research, and Nucleosides, Nucleotides, and Nucleic Acids.

14.   I am a member of the Amehcan Chemical Society and the American Society for
      Microbiology.

15.   I served as a permanent member of the NIH Synthetic and Biological Chemistry
      (SBCA) study section that handles a significant percentage of the grants dealing with
      modified nucleotides for four years.   Also, I regularly served on various National
      Science Foundation (NSF) study sections, and my service on these study sections
      involved reviewing and determining the merits of numerous grant proposals.

16.   I was awarded numerous research grants from the NIH, the NSF, the Office of Naval
      Research, Defense Advanced Research Projects Agency, and several other sources,
      including federal funding for the synthesis and analysis of nucleotide analogues and
      for the development of DNA polymerases specifically for sequencing DNA.

17.   I was the recipient of multiple awards and honors, including the Royal Society of
      Chemistry Award for Bioorganic Chemistry in 2018, the ACS San Diego Chapter 2018
      Scientist of the Year, the ACS Nobel Laureate Signature Award for Graduate
      Education in Chemistry in 2015, Discover Magazine Technology Innovation Award in
      2004, the NSF Career Award in 2004, the Susan B. Komen Breast Cancer Foundation
      Award in 2003, the Camille Dreyfus Teacher-Scholar Award in 2003, the Baxter
      Foundation Fellow Award in 2002, the MacNevin Award in 1987, and election to the
      Defense Science Study Group (DSSG) on which I served from 2008-2010.

18.   I am familiar with the subject matter of EP 578 having previously been retained as an
      independent expert witness by lllumina in the following Inter Paries Review
      proceedings before the United States Patent & Trademark Office concerning U.S.
      7,057,026, U.S. 7,566,537 and U.S. 8,158,346, which 1 understand are US patents
      related to EP 578:


         •   Intelligent Bio-Systems, Inc. v lllumina Cambridge Ltd., IPR2013-00128 (U.S.
             Patent 7,057,026); and
         •   Intelligent Bio-Systems, Inc. v lllumina Cambridge Ltd., IPR2013-00266 (U.S.
             Patent 8,158,346).
         •   Intelligent Bio-Systems, Inc. v. lllumina Cambridge Ltd., IPR2013-00517 (U.S.
             Patent 7,566,537);
    Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 71 of 115




              •   Complete Genomics, Inc. v. Illumina Cambridge Ltd., 1PR2017-02172 (U.S.
                  Patent 7,566,537);
              •   Complete Genomics, Inc. v. Illumina Cambridge Ltd., IPR2017-02174 (U.S.
                  Patent 7,566,537);



C       BGISEQ-500


19.     I have reviewed the following documents, which provide some details regarding the
        BGISEQ-500 sequencing platform:

        (a)       a Technical Note on the BGISEQ-500, a copy of which is provided at Annex A
                  to this declaration (BGI Technical Note);

        (b)       the BGISEQ-500 product brochure, a copy of which is provided at Annex B to
                  this declaration (BGI Brochure):

        (c)       Fehlmann etai c-Pas-based sequencing on the BGISEQ-500 to explore small
                  non-coding RNAs. Clinical Epigenetics (2016) 8:123 (Fehlmann 2016), a copy
                  of which is provided at Annex C to this declaration; and

        (d)       Karow J. MGI Prepares to Sell Sequencers in North America. Europe;
                  Announces Proprietary Sequencing Chemistry. GenomeWeb, March 4, 2019
                  (GenomeWeb article), a copy of which is provided at Annex D to this
                  declaration.


20.     The BGI Technical Note, the BGI Brochure, and Fehlmann 2016 explain that the
        BGISEQ-500 sequencing platform uses a DNA sequencing technique known as
        "sequencing-by-synthesis" or "SBS", which BGI describes as its "probe-anchor
        synthesis (cPas)'based sequencing system". Fehlmann 2016, which is authored by
        scientists from BGI-Shenzen and Complete Genomics, Inc. (Complete Genomics)^,
        explains that this sequencing system combines "DNA nanoball (DNB) based
        nanoarrays with stepwise sequencing using polymerase". The BGI Brochure states
        that "[tjhe cPAS chemistry works by incorporating a fluorescent probe to a DNA anchor
        on the DNB, followed by high resolution digital imaging".

21.     The above descriptions confirm to me that the BGISEQ-500 performs DNA sequencing
        using "SBS". This is further confirmed by the GenomeWeb article, which states that


2 Complete Genomics is a subsidiary company In the BGI Group.
 Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 72 of 115



      BGI's "current sequencing ciiemistry relies on stepwise sequencing-by-synthesis
      (SBS) where 3'-blocked nucleotides are labelled with cleavable fluorescent dyes,
      which leave behind a molecular 'scar' after they are removed. This chemistry is similar
      to that used by lllumlna and others."



D     Technical background



D.1   Structure of DNA


22.   DNA consists of two complementary strands that wind around one another to form a
      double helix. The strands of DNA are made up of a string of Individual nucleotides,
      which are composed of deoxyribose (a 5 carbon sugar), a nitrogenous base, and a
      phosphate group. There are four different nucleotides in DNA, which differ from each
      other by their nitrogenous bases: adenine (A), cytosine (C), guanine (G), and thymine
      (T). The nucleotides in each strand are linked by their phosphate group, which
      attaches the 5' carbon atom of their deoxyribose to the 3' carbon atom of the
      deoxyribose of the next nucleotide, to form the sugar-phosphate backbone of the DNA
      strand as shown in Figure 1 below.        The two complementary strands assemble
      together by base-pairing with the formation of hydrogen bonds between the bases,
      where C pairs with G and A pairs with T, as also shown in Figure 1 below.

                                                    Hydrogen bonds
                                                                     Adenine
               Nitrogenous bases;               Thymme
                          Adenine
                          Thymine
                                     .a O
                          Cytosine




                        Base pair
                                                                                            (f
                                                                         Cytosme
                        Sugar                   h    Guanine
                        phosphate                   il
                        backbone
                                     Sugar-phosphate                           Sugar-phosphate
                                     backbone                                  backbone

                  (a)
 Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 73 of 115



        Figure 1; Structure of DNA, (a) The double helix comprised of complementary base
        pairs held together by a sugar phosphate backbone, (b) The hydrogen bonding
       between the four different nucleotides.




D.2     DNA replication

23.     DNA is synthesised by DNA polymerase, an enzyme which uses a single-stranded
        DNA molecule as a template to synthesise new DNA strands that are complementary
       to the template.      DNA polymerase synthesises new DNA strands by attaching
        individual nucleotides to the end of the DNA strand being synthesized {see Figure 2,
        below). This attachment links the deoxyribose of one nucleotide to the deoxyribose of
       another nucleotide via a phosphate linkage in a specific direction to form the sugar-
        phosphate backbone of the newly synthesized DNA strand (see Figure 1, above): the
        5' carbon atom of one deoxyribose is connected via a phosphate group to the 3' carbon
       atom of another deoxyribose®.



              . chromosome
                                 Free nucieoiides




                                                    heftcase




               adenine
               thymine
               cytosine
               guanine               DNA Po^nwase                  Originai (tempfate)
                                                                      DNA strand



        Figure 2: DNA replication.

24.     The nucleotides used by polymerases to synthesize DNA are dNTPs. Figure 3 below
        shows the structures of the four dNTPs (where 'N' in dNTP is A, C, G, or T,
        corresponding to the four nucleotides of DNA, i.e. dATP, dCTP, dGTP, and dTTP) that
        are used by DNA polymerase in synthesising the new strand of DNA.                  With the

^ The 3' and 5' carbon atoms of the deoxyribose are labelled on the dNTPs in Figures 1 and 3.
 Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 74 of 115
                    •r




      incorporation of each dNTP into the newly synthesised DNA strand, a pyrophosphate
      (two phosphate groups linked together) is released and one phosphate remains to link
      the nucleotides to each other to form the polynucleotide chain.                  Importantly, DNA
      synthesis is a template-dependent process; the same hydrogen bonds that mediate
      the stability of DNA control how a polymerase copies a template. For example, when
      DNA polymerase encounters a G in a template, it binds dCTP and incorporates a C,
      whereas when it encounters an A in the template, it binds dTTP and incorporates a T.



                                                  Deoxyadenosine-5' triphosphate
          W   OH



                                            NHa




                                   0                          Deoxycytosine-5' triphosphate


                                                          I
                         >H   OH   Oi
                                             5' v^n'^nhj Deoxyguanosine-5' triphosphate
                                            nT
                                        O         o   o


                                                                    •       Deoxythymidine-5' triphosphate




Figure 3: Structure of deoxynucleotide triphosphates (dNTPs; from top to bottom, dATP,
dCTP, dGTP, and dTTP).



D.3   lllumina's SBS method


25.   I am familiar with the method of SBS employed by lllumina's sequencing platforms,
      lllumina's SBS method, which is schematically represented in Figure 4 below, involves
      the attachment of single-stranded DNA fragments to a solid surface and the synthesis
      of new complementary DNA strands by DNA polymerase using modified dNTPs that
      are labelled with a base-specific, cleavable fluorophore, and contain a reversible 3'-
      blocking group (see Figure 5, below).

26.   The base-specific incorporation of a fiuorescently labelled nucleotide into each newly
      synthesised DNA strand allows the identity of the base incorporated into each strand
 Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 75 of 115



      to be detected and thus the sequence of each complementary template strand to be
      determined.




       Nucteotide sddition                                   Imaging                                     C{eav«9«
      fiuOfC>phore lab»-l!ff.1.f«-tiniri«liv bSocked         yidtr. flfiT jm.igijd with fithcr fn/cior   f!ui>rophoftiat(; df sv^d and wAshed
      nucleotidMhybiidiie lo coniF^em^nfar.                  four laser irharneU. tach <liiiter          from Rowcells «iid tile i'-OH gioup
       b«M. ErtcK fiustfT or> a iiide con                    emits 4 colour con^spondlng to th»          Kregpfierated. A n»»v        be9ins
       incoipofale a d ffsi«-n1 b«s«-.                            inioipoi«Ied iluiing tiiis cycle.      with the addition ot ne^-- micleotide^.



      Figure 4: lllumina's SBS method.

27.   The presence of the reversible 3'-biocking group on the dNTPs means that only a
      single base {i.e. a single dNTP) can be added by the polymerase to each grovi/ing DNA
      strand until the reversible 3'-blocking group is removed.

28.   In lllumina's SBS method, a typical reaction cycle entails adding a mixture of
      individually fluorescently labelled and 3'-blocked dNTPs to the sequencing reaction.
      The DNA polymerase can incorporate only a single 3'-blocked dNTP into strands that
      are being synthesized, resulting in the incorporation of a single fluorescent label. The
      unbound dNTPs and other excess reagents are washed away and replaced vi/ith a
      'scan mix' before the sequencing surface Is fluorescently imaged to identify w^hich 3'-
      blocked dNTP has been incorporated into each strand.

29.   The fluorophore and 3'-blocking group are then chemically removed, and a new
      reaction cycle begins. Removal of the 3'-blocking group allows the DNA polymerase
      reaction to reinitiate, allowing the identity of the next base in each template DNA strand
      to be determined.                          In this manner, the identity of each individual nucleotide
      incorporated intoeach complementary DNA strand can be determined over a series of
      cycles, ultimately yielding the sequence identityof the consecutive nucleotides in each
      template DNA strand.

30.   The modified dNTPs used in lllumina's SBS method combine a removable 3'-0-
      azidomethyl blocking group, with a fluorophore attached to the base via a cleavable
    Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 76 of 115




        azido linker^. This allows removal of both the 3'-blocking group and the fluorophore to
        be achieved with a single cleavage reaction.               An example of one of the modified
        nucleotides that can be used in lllumina's SBS method is shown in Figure 5 below.




                                                                   Cleavable linker containing an azido moiety
                                                                "3 N              0


                        HN                                               Q                        0




         ©©©k.
                       k-S

                      (O)         3'-0-a2iclornelhyi DiocKing
                                  group



       Figure 5. Structure of 3'-0-azidomethyl 2' deoxythymidine triphosphate labelled with a
       removable fluorophore. Each phosphate group is illustrated with a circled P. The
       nomenclature "N3" is used to represent an azido group (i.e., an azide).

31.     The 'scan mix' used in lllumina's SBS method includes a buffer containing ascorbic
        acid, which improves sequencing performance, at least in part by reducing light-
        induced chemical artefacts. This can increase the number of sequencing cycles that
        are successfully performed.



E       EP 578



32.     EP 578 is titled 'Modified Nucleotides for Polynucleotide Sequencing' and concerns
        nucleotides that have a blocking group, methods for the removal of such blocking
        groups, and the use of such nucleotides in polynucleotide sequencing methods.

33.     Paragraph [0004] of EP 578 explains that accurate SBS of DNA "ideally requires the
        controlled (i.e. one at a time) incorporation of the correct complementary nucleotide
        opposite the oligonucleotide being sequenced'. In relation to the use of a blocking
        group it goes on to state as follows:

            "In order to ensure only a single incorporation occurs, a structural
            modification ("blocking group') of the sequencing nucleotides is required to
             ensure a single nucleotide Incorporation but which then prevents any further



^ The term "azido" indicates the presence of an azide moiety in the molecule.
 Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 77 of 115




          nucleotide incorporation into the polynucleotide chain. The blocking group
          must then be removable, under reaction conditions which do not interfere
          vi/ith the integrity of the DNA being sequenced. The sequencing cycle can
          then continue with the incorporation of the next blocked, labelled nucleotide.
          In order to be of practical use, the entire process should consist of high
          yielding, highly specific chemical and enzymatic steps to facilitate multiple
          cycles of sequencing."

34.   Paragraph [0005] goes on to explain that to be useful in DNA sequencing, nucleotide
      triphosphates (e.g. dNTPs) generally require a 3'OH-blocking group to prevent the
      polymerase used to incorporate it into a polynucleotide chain from continuing to
      replicate once the base on the nucleotide is added.      In order to achieve this it is
      explained that there are many limitations on the suitability of a molecule as a blocking
      group: it must prevent additional nucleotide molecules from being added to the
      polynucleotide chain whilst simultaneously being easily removable from the sugar
      moiety without causing damage to the polynucleotide chain; and it must be tolerated
      by the polymerase or other appropriate enzyme used to incorporate it into the
      polynucleotide chain. In summary it is explained that "[t]he ideal blocking group will
      therefore exhibit long term stability, be efficiently incorporated by the polymerase
      enzyme, cause total blocking of secondary or further incorporation and have the ability
      to be removed under mild conditions that do not cause damage to the polynucleotide
      structure, preferably under aqueous conditions. These stringent requirements are
      formidable obstacles to the design and synthesis of the requisite modifiednucleotides."

35.   The invention of EP 578 concerns the development of a number of reversible blocking
      groups and methods of deprotecting them under DNA compatible conditions.

36.   Paragraph [0058] explains that in one example the reversible blocking group of the
      deoxyribose sugar moiety is a 3'-azidomethyl group (i.e. a -OCH2N3 group).
      Paragraph [0118] explains that nucleotides bearing this blocking group at the 3'-
      position have been synthesised, shown to be successfully incorporated by DNA
      polymerases, block efficiently, and may be subsequently removed under neutral,
      aqueous conditions using water soluble phosphlnes or thiols, therefore allowing further
      extension.


37.   Claim 1 of EP 578 states:
    Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 78 of 115



        "iA modified nucleotide molecule comprising a purine or pyrimidine base and a ribose
        or deoxyribose sugar moiety having a removable 3-OH blocking group covalently
        attached thereto, such that the 3' carbon atom has attached a group of the structure


        -0-Z



        wherein Z is any of-C(R-)2-N(R")2'C(R')2-N(H)R". and 'C(R')2~N3,
        wherein each R"is or is part of a removable protecting group; each R' is independently
        a hydrogen atom, an alkyi, substituted alkyi, arylalkyi, alkenyl, alkynyl, aryl, heteroaryl,
        heterocyclic, acyl, cyano, alkoxy, aryloxy, heteroaryloxy or amido group, or a
        detectable label attached through a linking group; or (R')2 represents an alkylidene
        group of formula =C(R"')2 wherein each R'" may be the same or different and is
        selected from the group comprising hydrogen and halogen atoms and alkyi groups;
        and wherein said molecule may be reacted to yield an intermediate in which each R"
        is exchanged for H, which intermediate dissociates under aqueous conditions to afford
        a molecule with a free 3'OH."


38.     Claim 4 of EP 578 states:


        ">A molecule according to any one of claims 1 to3 wherein Z is an azidomethyl group."


F       EP412


39.     EP 412 is titled 'Improved method of nucleotide detection' and concerns the use of
        ascorbic acid, or a salt thereof, as an additive to the buffers used in nucleotide
        detection processes and improved methods of nucleic acid detection using this
        additive.


40.     Paragraph [0006] of EP 412 explains that:


                "It is known in the art to add chemical antioxidants such as ascorbic
                acid (vitamin C) to fluorescent imaging buffers. It has, however,
                never previously been suggested to add such antioxidants to
                buffers used for detection/imaging of fluorophores incorporated in
                or attached to nucleic acid.        More particularly, it has never
                previously been suggested to use antioxidants such as ascorbate
                as additives in buffers used for imaging of arrays during cycles of
                nucleic acid sequencing."
 Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 79 of 115




41.   Paragraphs [0012H0013] explain tliat in sequencing-by-synthesis reactions, use of a
      buffer which comprises one or more antioxidants substantially improves performance
      by increasing the number of nucleotide additions which can be accurately determined
      in each sequencing experiment. The inclusion of an antioxidant in the buffer prevents
      the loss of signal that otherwise occurs over successive cycles of nucleotide
      incorporation, which allows more cycles of sequencing to be achieved using the same
      sequencing templates. Paragraph [0014] explains that ascorbic acid or a salt,
      analogue, or derivative thereof is a preferred antioxidant.

42.   Example 1 of EP 412, which is set out at paragraphs [0099]-[0126] describes
      sequencing of lamdaF templates using different scanning buffers.

43.   Sequencing was carried out using modified nucleotides labelled with four different
      commercially available ftuorophores (paragraph [0115]) and a mutant 9°N polymerase
      enzyme (paragraph [0115]). After addition of the four labelled modified nucleotides to
      the template DNA strands (paragraph [0017]), the templates were then exposed to one
      of two imaging buffers: a "non-ascorbate buffer" (lOOmM Iris pH7.0, SOmM NaCI); or
      an "ascorbate scan buffer" (lOOmM Tris pH7.0, SOmM NaCI, SOmM sodium ascorbate
      (paragraph [0118]). They were then scanned in four colours (paragraph [0119]).

44.   The templates were exposed to cycles of cleavage and nucleotide addition until 25
      cycles of data had been collected (paragraphs [0120]-[0123]).

45.   Paragraph [0124] describes the results of the sequencing reactions as follows:

             "A clear difference between the number of clusters detected at each

             cycle could be seen. The non ascorbate buffer resulted in a loss of
             signal for each cluster, and a loss of the number of detectable
             clusters, such that after seven cycles the sequencing process ivas
             no longer working. Using the ascorbate buffer, at least 18 cycles of
             sequencing could be achieved."

46.   The invention of EP 412 therefore concerns the use of ascorbic acid, or a salt thereof,
      to improve the efficiency of fluorescence-based multiple cycle nucleic acid sequencing
      reactions.


47.   Claim 1 of EP 412 states:


      A method of sequencing at least two nucleotides of a template nucleic acid comprising
      repeating the steps of;
 Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 80 of 115




      a. incorporating one or more fluorescently labelled nucleotides into a strand of nucleic
            acid complementary to said template nucleic acid; and

      b. determining the identity of one or more of the incorporated nucleotide(s) wherein
            the steps of determining the identity of the incorporated nucleotide(s) is carried out
            in a buffer which comprises ascorbic acid, or a salt thereof



G     Eurofins Report


48.   The Eurofins Report describes:

      (a)      the use of "click" chemistry and liquid chromatography/mass spectrometry
               (LC/MS) to investigate the properties of dNTPs in the BGI Kit;

      (b)      analysis of the BGI Kit for a solution containing ascorbic acid, or a salt thereof.

49.   Unless otherwise stated, paragraph references in the remainder of this declaration are
      to paragraphs of the Eurofins Report.



H     Azide-alkyne "Click" chemistry of ttie BGI Labelled dNTPs Mix

50.   I understand that the BGI Kit contains two mixtures of dNTPs (dATP, dCTP, dGTP and
      dTTP). As explained in the Eurofins Report (paragraphs 7, 12 and 48), one of the
      mixtures contains fluorescently-labelled dNTPs (referred to hereafter as the BGI
      Labelled dNTPs Mix) and the other contains unlabelled dNTPs (referred to hereafter
      as the BGI Unlabelled dNTPs Mix).


51.   "Click" chemistry was used to demonstrate the presence of azido-containing dNTPs
      in:


      (a)      the BGI Labelled dNTPs Mix; and

      (b)      the dNTPs in lllumina's MiSeq Reagent Kit v3 (referred to hereafter as the
               lilumina dNTPs Mix).


52.   As shown in Figure 5 above, the lilumina dNTPs contain a 3'-0-azidomethyl blocking
      group with a removable fluorophore attached to the base via a cleavabie azido linker.
 Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 81 of 115




53.   LC/MS experiments were performed to determine whether the masses of dNTPs in the
      BGI Unlabelled dNTPs Mix correspond to the masses of commercially available 3'-0-
      azidomethyl-dNTPs obtained from Jena Bioscience GmbH.

64.   Azide-alkyne "click" chemistry refers to the highly specific copper(l) catalysed reaction
      between an azido group and an alkyne group to yield a covalently linked triazole
      product. The reaction only proceeds with an alkyne and an azide and in the presence
      of copper(l).


55.   Based upon this reaction, if the dNTPs being analyzed contain an azido group, it will
      be possible to covalently link the dNTPs to an alkyne group that itself is linked to an
      agarose bead in the presence of copper(l) as shown in Figure 6 below.




                        dNTP


                                                            alkyne /
                                                                          Bead
                                                           Dciy iini-er

                                       Ns azidomethyl



                                                        Cu(l)




                                          triazole




      Figure 6: "Click" reaction in which a dye-labelled 3'-azidomethyl modified dNTP (in this
      case 3'-azidomethyl-dTTP) reacts, in the presence of copper(l). with an alkyne group
      linked to an agarose bead to attach the dNTP to the bead via formation of a triazole
      product.
 Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 82 of 115



56.   As the dNTPs of the BGI Labelled dNTPs Mix and the lllumina dNTPs Mix contain a

      fluorescent dye, it will be possible to observe visually the binding of azido-containing
      dNTPs to the previously colorless alkyne-agarose beads by monitoring the presence
      of the fluorescent dye bound to the resin, which takes on the color of the fluorescent
      dNTPs.    In addition, the presence or absence of the dNTPs in solution can be
      determined visually or by using a spectrophotometer, which detects their presence via
      the light they absorb (i.e. their absorption).

57.   The fluorophore-linked agarose beads may subsequently be treated with hydrazine.
      Located between the triazole group and the agarose beads is a chemically reactive
      Dde linker that is cleaved by hydrazine. Thus, when reacted with hydrazine, the Dde
      linker between the triazole group and the agarose beads is broken and fluorescently-
      labelled dNTPs will be liberated from the agarose beads as shown in Figure 7 beiow.
      At this point, color again returns to solution, and thus can be washed away, and the
      beads again become colorless. This can be demonstrated by visual inspection and/or
      with the use of a spectrophotometer.




                                   9   9       9




                                                              triazole
                                                         w"
                                                               Dde linker
                                             Hydrazine




                                                      Hydrazine




                        i    i

                                           triazole
    Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 83 of 115




        Figure 7; On hydrazine cleavage of the Dde linker, a dye-labelled 3'-triazole modified
        dNTP (in this case 3'-triazole modified-dTTP) is liberated from the bead and released
        back into solution.




I       Results of the "Click" Chemistry tests


58.     The Eurofins Report explains that the following reactions were analyzed using azide-
        aikyne "click" chemistry (paragraph 13);

        (a)     the BGI Labelled dNTPs Mix was analyzed for the presence of dNTPs
                possessing an azido group in reactions containing alkyne-agarose beads,
                additives, and copper (II) sulfate solution (paragraph 16).

        (b)     the lllumina dNTPs Mix was analyzed for the presence of dNTPs possessing
                an azido group in reactions containing alkyne-agarose beads, additives, and
                copper (II) sulfate solution (paragraph 18).

59.     Control reactions were also performed in which the copper (II) sulfate solution was
        excluded (and replaced with Tris buffer); see paragraphs 17 and 19. As the "click"
        reaction between an azide group and an alkyne group is catalysed by copper(l)®, a
        migration of the color from the solution to the beads during the reactions performed
        with Tris buffer would suggest non-specific binding of dNTPs to the alkyne-agarose
        beads rather than binding mediated by the presence of an azido group via the specific
        copper(l) catalysed azide-alkyne reaction.

60.     The experimental and control samples were incubated for 16 hours, after which the
        color of the beads was examined. The beads were then serially washed; three times
        with the wash solution of the supplier and three times with Tris buffer, pH 8.0. The
        wash solutions were collected and set aside (paragraph 21). Figures 1 to 4 of the
        Eurofins Report show the visual appearance of the alkyne-agarose beads after the
        washing steps. In summary:


        (a)     The samples containing the BGI Labelled dNTPs Mix, alkyne-agarose beads,
                additives, and copper (II) sulfate were tested in triplicate. After the six wash


®I have been informed that the "click" chemistry kit used for the testing described in the Eurofins Report
includes a preliminary step of mixing two proprietary solutions with copper (II) sulfate, which I
understand generates the copper (I) catalyst required in the azide-alkyne click reaction.
 Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 84 of 115




             steps, the beads maintained the blue color of the BGl Labelled dNTPs Mix (i.e.
             the beads were visibly blue rather than colorless: see Figure 1 and paragraph
             22). The absorption spectra of the wash solutions also confirmed that the blue
             color taken on by the beads during incubation with the BGl Labelled dNTPs Mix
             was not removed by washing {paragraph 23).

      (b)    The samples containing the lllumina dNTPs Mix, alkyne-agarose beads,
             additives, and copper (1!) sulfate were tested in duplicate. After the six wash
             steps, the beads maintained the blue color of the lllumina dNTPs Mix (i.e. the
             beads were visibly blue rather than colorless; see Figure 3 and paragraph 26).
             The absorption spectra of the wash solutions also confirmed that the blue color
             taken on by the beads during incubation with the lllumina dNTPs Mix was not
             removed by washing (paragraph 27).

      (c)    Negative control samples excluding the copper catalyst were also tested for the
             BGl Labelled dNTPs Mix and the lllumina dNTPs Mix.            No visible color

             remained on the alkyne-agarose beads after the six washing steps for any of
             the control samples (i.e. the beads became colorless on washing; see Figures
             2 and 4). This confirms the absence of non-specific binding of dNTPs in the
             BGl Labelled dNTPs Mix or lllumina dNTPs Mix to the alkyne-agarose beads
             and that the presence of the click catalyst copper-containing solution was
             necessary to achieve binding of dye-labelled compounds to the alkyne-agarose
             beads.


61.   Figures 1-4 of the Euroflns Report show that the BGl Labelled dNTPs Mix samples
      and the lllumina dNTPs Mix samples behaved identically in the "click" chemistry tests.
      The stable binding of dye-labelled dNTPs to the beads for the BGl Labelled dNTPs
      Mix samples and the lllumina dNTPs Mix samples, which was absent for the negative
      control samples, confirms that dye-labelled dNTPs were bound to the beads via a click
      reaction between the alkyne-containlng beads and an azido group of the dye-labelled
      dNTPs. The binding of dye label to the beads confirms the presence of fluorescently-
      labelled dNTPs containing an azido group in both the BGl Labelled dNTPs Mix and
      lllumina dNTPs Mix.


62.   In relation to the dNTPs of the lllumina dNTPs Mix, in light of the known structure of
      lllumina's 3'-0-azidomethyl dNTPs (see Figure 5 above), this result is as I would
      expect. The results for the BGl Labelled dNTPs Mix samples are also consistent with
    Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 85 of 115



        the fluorescently-labelled dNTPs of the BGI Labelled dNTPs Mixbeing dNTPs modified
        with 3'-0-azidomethyl blocking groups.

63.     After washing, the agarose beads of each sample were treated with hydrazine and
        incubated for 90 minutes on a shaker (paragraph 31).

64.     After hydrazine treatment, the dye that was bound to the agarose beads of the BGI
        Labelled dNTPs Mix samples and the lllumina dNTPs Mixsamples was released from
        the beads and returned to solution as confirmed by the colorless appearance of the
        beads (see Figures 5 and 9) and the visibly blue appearance of the hydrazine filtrates
        (see Figures 6 and 10). Significant absorption was also measured for the respective
        hydrazine filtrates (paragraphs 33 and 37).

65.     Hydrazine treatment of the negative control samples was consistent with no dye having
        bound to the beads - the beads remained colorless (see Figures 7 and 11) and the
        presence of hydrazine did not cause the filtrates to display any significant absorption
        (see Figures 8 and 12, and paragraphs 35 and 39).

66.     The selective release of dye from the alkyne-agarose beads of the BGI Labelled
        dNTPs Mix samples and the lllumina dNTPs Mix samples by hydrazine treatment
        confirms that the dye-labelled compounds were linked to the beads because they
        possess an azido group and not via non-specific binding. These results confirm the
        presence of fluorescently-labelled dNTPs possessing an azido group in both the BGI
        Labelled dNTPs Mix and the lllumina dNTPs Mix.




J       Liquid Chromatography/IUIass Spectrometry (LC/IVIS) Analysis of dNTPs in the
        BGI Unlabelled dNTPs Mix


67.     LC/MS is an analytical technique that combines liquid chromatography with mass
        spectrometry.


68.     Liquid chromatography is used to separate the components of mixtures containing
        multiple components. The technique is based upon passing a liquid solvent containing
        the sample mixture (referred to as the 'mobile phase') through a column filled with a
        solid material that interacts with the sample mixture (referred to as the 'stationary
        phase'). Each component in the sample interacts slightly differently with the solid
        material of the stationary phase, causing the components to migrate through the
        column at different rates, leading to the separation of the components as they flow out
  Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 86 of 115




      of the column. Separation based on this differential chromatographic retention permits
      further analysis of the separated components to be performed.

69.   Mass spectrometry allows the mass of molecules to be determined, which is a highly
      discriminatory piece of information. The chances of two different molecules, not to
      mention two different 3'-modified dNTPs, having precisely the same mass is extremely
      small. The basic principle of mass spectrometry involves passing charged particles
      {i.e. ions) through a magnetic field, allowing them to be selected on the basis of (i) the
      charge that they carry and (ii) their molecular mass. This allows molecules to be
      identified by observing the signals generated when their unique pattern of ions contacts
      the surface of a detector as illustrated in the schematic diagram at Figure 8 below.
      Since dNTPs are free anions in water, the negative charge of the dNTPs can be used
      in this mass spectrometric analysis (so called "negative ion mode").




                         Outdnipo)* rod*
                          AC/DC eumm




                                                    Non monint Ion




      Figure 8: Illustration of a quadrupole-based MS system. The quadrupole consists of
      two pairs of parallel metal rods. Different voltages are applied to each pair of rods
      generating a magnetic field in the quadrupole.            Ions travel down the quadrupole
      between the rods. Only ions of a certain mass-to-charge ratio (m/z) will reach the
      detector for a given ratio of voltages: other ions have unstable trajectories and will
      collide with the rods. This allows selection of an ion with a particular m/z for detection.



J.1   Eurofins LC/MS analysis

70.   The Eurofins Report describes the use of LC/MS to establish the mass of the dNTPs
      in: (1) the BGI Unlabelled dNTPs Mix; and (Ii) a mixture of commercially available 3'-0-
 Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 87 of 115




          azidomethyl-dNTPs, with l<nown structure®, that were obtained from Jena Bioscience
          GmbH (hereafter referred to as the Jena 3-AZM-dNTPs}.

71.       LC/MS analysis was performed on each of the four Jena 3-AZM-dNTPs in order to
          independently confirm the observed mass of each individual Jena 3-AZM-dNTP
          {paragraph 45). A mixture of the Jena 3-AZM-dNTPs was also prepared and tested,
          which confirmed that the mass of each of the four 3-AZM-dNTPs in the mixture was

          identical (within experimental error) to the mass observed for the respective individual
          3-AZM-dNTPs (paragraph 46).

72.       LC/MS analysis was then performed on the BGI Unlabelled dNTPs Mix and a mixture
          of the Jena 3-AZM-dNTPs (hereafter referred to as the Jena 3-AZM-dNTPs Mix;
          paragraphs 48 to 52). In brief, the samples were separated by liquid chromatography
          using a Phenomenex Luna Omega Polar C18 column (Phenomenex Inc., Torrence,
          CA) and then analyzed using an AB SCIEX Triple Quad mass spectrometer (AB Sciex
          LLC, Framingham, MA).



J.2       Results of the Eurofins LC/MS analysis

73.       Table 2 of the Eurofins Report, which I have reproduced below, reports the expected
          masses for each of the 3'-azidomethyl-dNTPs (based on the known atomic
          composition of each free anion for the four Jena 3-AZM-dNTPs) and the observed
          masses for each dNTP in the Jena 3-AZM-dNTPs Mix and in the BGI Unlabelled

          dNTPs Mix.




®The structural formulae of the Jena S-AZM-dNTPs (i.e. 3'-0-azidomethyl-dATP, 3'-0-azidomethyl-
dCTP, 3'-0-azidomethyl-dGTP and 3'-0-azidomethyl-dTTP) are shown at paragraph 43 of the Eurofins
Report.
 Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 88 of 115




                                                       Observed Ion
                         dNTP           Source
                                                      <mass/charcie)

                                     Expected              536.2


                     3-AZM-dTTP      Jena                  536.1


                                     BGI                   536.1


                                     Expected              545.2


                     3-AZWI-dATP     Jena                  545.1


                                     BGI                   545.3


                                     Expected              521.2


                     3-AZM-dCTP      Jena                  521.1


                                     BGI                   521.2


                                     Expected              561.2


                     3-AZM-dGTP      Jena                  561.1


                                     BGI                   561.1



        Table 2 reproduced from the Eurofins Report. Experimental error of ±0.2.

74.   The results in Table 2 confirm that the dNTPs in both the BGI Unlabelled dNTPs Mix

      and the Jena 3-AZM-dNTPs Mix have the expected mass of the four 3'-0-azidomethyl-
      dNTPs.


75.   LC/MS is an extremely powerful technique which permits the resolution and
      identification of molecules in a highly discriminatory manner. In my opinion, these
      results confirm that each of the dNTPs in the BGI Unlabelled dNTPs Mix has the same

      structural composition as the dNTPs in the Jena 3-AZM-dNTPs Mix. This strongly
      suggests that the BGI Unlabelled dNTPs and the corresponding Jena-AZM-dNTPs
      have the exact same number and type of atoms. Given the limited number of ways that
      atoms can be connected, and the statement in the GenomeWeb article that BGI's SBS
      uses 3'-0-modified dNTPs (see paragraphs 19(d) and 21), this further fortifies my
      opinion that the BGI Unlabelled dNTPs are 3'-azidomethyl dNTPs.
 Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 89 of 115



K     Summary on the identity of the BGI dNTPs

76.   The "click" chemistry tests that are described in the Eurofins Report definitively confirm
      that the dNTPs of the BGI Labelled dNTPs Mix possess an azido group. These results
      are consistent with the LC/MS data, which show that each of the dNTPs of the BGI
      Unlabelled dNTPs Mix has a mass that corresponds to (within the experimental error
      of ±0.2 atomic mass units) the expected and observed masses of each of the
      respective Jena 3-AZM-dNTPs. Based on these LC/MS data, it is my opinion that each
      of the dNTPs of the BGI Unlabelled dNTPs Mix has the same composition as each of
      the respective Jena 3-AZM-dNTPs.


77.   I have been informed that BGl's sequencing-by-synthesis method uses both BGI
      Labelled dNTPs and BGI Unlabelled dNTPs in the same SBS sequencing cycle
      reactions, such that both labelled and unlabelled dNTPs are incorporated into new
      complementary DNA strands during the incorporation reactions.            As I mentioned
      above, the GenomeWeb article to which I refer at paragraph 19(d) states that BGI's
      SBS uses 3'-0-modified dNTPs. In view of the publicly available information regarding
      BGI's SBS method, and the masses of the BGI Unlabelled dNTPs provided in the
      Eurofins Report, it is my opinion that each of the dNTPs of the BGI Unlabelled dNTPs
      Mix has the same structural configuration as each of the respective Jena 3-AZM-
      dNTPs (i.e., 3'-0-azidomethyl-dATP, 3'-0-azidomethyl-dCTP, 3'-0-azidomethyl-dGTP
      and 3'-0-azidomethyl-dTTP).        Therefore, it is my opinion that the unlabelled
      nucleotides used in the BGISEQ-500 platform for SBS are nucleotide triphosphate
      molecules comprising a purine or pyrimidine base and a deoxyribose sugar moiety
      having an azidomethyl group attached in the 3' position (i.e. a -OCH2N3 group),
      thereby possessing the features of claims 1 and 4 of EP 578 as set out in paragraphs
      37 and 38 above.


78.   With this understanding, and in view of the "click" chemistry tests reported in the
      Eurofins Report, it is my opinion that the dNTPs of the BGI Labelled dNTPs mix have
      the same 3'-0-azldomethyl modification as the BGI Unlabelled dNTPs. Therefore, it
      is my opinion that the labelled nucleotides used in the BGISEQ-500 platform for SBS
      also are nucleotide triphosphate molecules comprising a purine or pyrimidine base and
      a deoxyribose sugar moiety having an azidomethyl group attached in the 3' position
      (i.e. a -OCHaNa group), thereby possessing the features of claims 1 and 4 of EP 578
      as set out in paragraph 37 and 38 above.          This method of SBS, which uses a
      removable 3'-0-azidomethyl blocking group as a reversible terminator is described at
      paragraphs 25-29 and 30 above.
    Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 90 of 115



79.     While I understand that the BGI Kit contains the reagents needed for performing DNA
        sequencing on the BGISEQ-500, my expectation is that the same 3'-blocked
        terminator chemistry would be used across BGI's other DNA sequencing platforms.
        This expectation is consistent with the GenomeWeb article to which I refer at
        paragraph 19(d) above, which suggests that the same sequencing chemistry (which is
        referred to as the "current sequencing chemistry') is used on at least the MGISEQ-
        200, the MGISEQ-2000 and the MGISEQ-T7.                My analysis and conclusions
        summarised in paragraphs 76-78 above therefore also apply to labelled and unlabelled
        dNTPs that are provided in kits, other than the BGI Kit, that are used to perform BGI's
        cPas-based sequencing method (using 3'-blocked dNTPs with cleavable fluorescent
        dyes) on BGI's other sequencing platforms.



L       Analysis of the BGI Kit for a solution containing ascorbic acid using Quantofix®
        Ascorbic Acid Test Strips


80.     I understand that the BGI Kit contains two containers with several compartments of
        frozen solutions (paragraph 54 and Figure 13). The Eurofins Report describes the use
        of Quantofix® Ascorbic Acid Test Strips (the Test Strips") to test the solution obtained
        from the compartment in the BGI Kit marked with the red arrow in Figure 13 (the BGI
        Sample") for the presence of ascorbic acid. The Test Strips are commercially available
        chemically-treated sheets designed for the semi-quantitative detection of ascorbic acid
        by way of a color change to the sheets upon contact with a solution containing ascorbic
        acid.


81.     In addition to the BGI Sample, paragraphs 56 and 57 explain that the following were
        tested using the Test Strips:

        (a)     the reagent identified as 'Scan Mix' in lllumina's MiSeq Reagent Kit v3 (the
                lllumina Scan Mix);

        (b)     two ascorbic acid standard samples generated from pure ascorbic acid at 75
                ppm ascorbic acid (the 75ppm Standard) and 500 ppm ascorbic acid (the
                SOOppm Standard) in a 10 mM Tris buffer, pH 7.4 solution; and

        (c)     a 10 mM Tris buffer, 7.4 solution (the Tris Buffer Blank).

82.     Both the BGI Sample and the lllumina Scan Mix caused the Test Strip to change color
        to a greater degree than both the 75ppm Standard and the SOOppm Standard.              I
 Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 91 of 115




      therefore believe that the BGI Sample contained ascorbic acid at a concentration
      greater than that of the 500ppm Standard, and based on a comparison with the color
      scale provided with the Test Strips, I believe that the ascorbic acid concentration in the
      BGI Sample Is on the order of 1000 ppm ascorbic acid, and possibly even greater. The
      results are also consistent with the BGI Sample containing concentrations of ascorbic
      acid that are similar to (or perhaps even Identical to) the concentration of ascorbic acid
      in the lllumina Scan Mix, which I am informed is at least 20 mM.



M     Analysis of the BGI Kit for a solution containing ascorbic acid, or a salt thereof,
      using LC/MS Analysis


83.   The Eurofins Report also describes the use of LC/MS to test for the presence of the
      free ascorbate anion in; (i) the Tris Buffer Blank; (ii) a standard generated from pure
      ascorbic acid at 50 ppm ascorbic acid (the SOppm Standard): (iii) the 75ppm Standard;
      (iv) a standard generated from pure ascorbic acid at 100 ppm ascorbic acid (the
      lOOppm Standard); (v) the lllumina Scan Mix; and (vi) the BGI Sample. The LC/MS
      conditions were the same as those used to analyze the dNTPs (paragraph 61). The
      LC/MS used in the Eurofins report detects the mass of negative ions (anions).

84.   At neutral pH, ascorbic acid In a solution will dissociate to form a free ascorbate anion
      (negatively charged) and a hydronium cation (positively charged), as shown in Figure
      9 below. The presence of the free ascorbate anion in a solution, as detected for
      example using LC/MS, will therefore indicate the presence of ascorbic acid or a salt
      thereof.


            HO                                             HO
                 H H n                                       1    H n
                              +    H2O                                W         +     H3O*
                 HO      OH                                      "O       OH


            Ascorbic acid         Water                    Ascorbate anion     Hydronium cation



      Figure 9: Dissociation of ascorbic acid in solution at neutral pH.

85.   Table 3 of the Eurofins Report, which I have reproduced below, reports the expected
      mass for the free ascorbic ascorbate anion and the observed mass in the Tris Buffer
      Blank, the 50ppm Standard, the 75ppm Standard, the lOOppm Standard, the lllumina
      Scan Mix and the BGI Sample.
 Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 92 of 115




                               LC/MS Mass Observations


                                                              Observed Ion
                                Source
                                                            (mass/charqe)

                 Expected                                          175.1


                 Tris Buffer Blank                                  N/A


                 50ppm Ascorbic Acid Standard                      175.1


                 75ppm Ascorbic Acid Standard                      175.1


                  lOOppm Ascorbic Acid Standard                    175.1


                  lllumina Scan Mix                                175.1


                 BGI Sample                                        175.0




        Table 3 reproduced from the Eurofins Report. Experimental error of ±0.2.

86.   The results in Table 3 confirm that the presence of ascorbic acid, or a salt thereof, in
      the BGI Sample.



N     Summary on the presence of ascorbic acid in the BGI Sample

87.   The tests that are described in the Eurofins Report definitively confirm that the BGI
      Sample contains ascorbic acid.


88.   It is my opinion that these results indicate that BGI's sequencing-by-synthesis method
      performed on the BGISEQ-500 platform performs all of the steps recited in claim 1 of
      EP 412. As discussed in paragraphs 19-21, the BGISEQ-500 performs sequencing-
      by-synthesis by repeating cycles of incorporating fluorescently labelled nucleotides
      complementary to a template nucleic acid and detecting the fluorescent label. Thus,
      sequencing performed on the BGISEQ-500 includes: (i) "sequencing at least tvi/o
      nucleotides of a template nucleic acid;" (ii) "incorporating one or more fluorescently
      labelled nucleotides into a strand of a nucleic acid complementary to said template;"
      and (iii) "determining the identify of one or more nucleotides of the incorporated
      nucleotide(s)."


89.   The BGI Sample contains ascorbic acid or salt thereof at a concentration on a simitar
      order, or even identical to the concentration of ascorbic acid in the lllumina Scan Mix,
 Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 93 of 115



      which is used in the lllumina SBS method as part of practicing the method of claim 1
      of EP 412. It is my opinion that the BGI Sample is very likely used in the same way
      and includes all of the features of step (b) of claim 1 of EP 412.

90.   Example 1 of EP 412 teaches that using buffer containing ascorbic acid during
      detection can significantly increase the number of sequencing cycles that can be
      successfully performed. Because the BGISEQ-500 uses similar reversible-terminator
      chemistry as is used in lliumina's SBS method and performs a similar number of
      sequencing cycles as can be achieved using an lllumina l<it on an lllumina sequencing
      platform, it is my opinion that the step of determining the identity of incorporated
      nucleotides used in performing SBS on the BGISEQ-500 is likely carried out using the
      BGI Sample, which is a buffer that contains ascorbic acid or a salt thereof,

91.   I note that U.S. Patent Application Publication No. 2017/0240961 A1 (US 961 A1)
      further supports my opinion that the BGISEQ-500 platfonn performs DNA sequencing
      using a buffer containing ascorbic acid or a salt thereof. US 961 A1 is assigned to
      Complete Genomics and the first inventor is Radoje Drmanac. As I explained above,
      I am informed that Compete Genomics is part of the BGI Group. I am also informed
      that Radoje Drmanac is the Chief Science Officer for BGI. Example 2 of US 961 A1
      describes a sequencing-by-synthesis process that involves flowing a "read buffer"
      containing ascorbic acid before determining the identity of incorporated nucleotides.
      US 961 A1 further supports that the BGI Sample, which contains ascorbic acid or salt
      thereof, is used in the manner claimed in EP 412.


92.   While I understand that the BGI Kit contains the reagents needed for performing DNA
      sequencing on the BGISEQ-500, my expectation is that a similar buffer containing
      ascorbic acid or salt thereof is also used for DNA sequencing on BGI's other DNA
      sequencing platforms.

93.   As I discussed in paragraph 79 above, my expectation is that that same 3'-blocked
      terminator chemistry that is used for performing DNA sequencing on the BGISEQ-500,
      would be used across BGI's other DNA sequencing platforms. BGI's instruments are
      all reported to use kits that provide a similar number of sequencing cycles as can be
      achieved using an lllumina kit on an lllumina sequencing platform, and therefore my
      expectation is that all BGI's kits also include a similar buffer thus allowing the
      advantages described in EP 412 to be achieved.
   Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 94 of 115




Statement of truth


J confimi that i have made clear which facts and matters refened to in this declaration are
within my own knowledge and which are not. Those that are within my own knowledge !
confimi to be true.    The opinions I have expressed represent my tnje and complete
professional opinionpjep the matters to which they refer.

SIGNED:


NAME:          Dr. Floyd Romesberg

DATE:         25Jun 2019
 Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 95 of 115




 DECLARATION OF MARY M. DOTHAGE OF EUROFINS EAG MATERIALS SCIENCES




2810031
    Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 96 of 115



I, Mary M. Dothage of Euroflns EAG Materials Sciences, Maryland Heights, Missouri, United
States of America, declare as follows



A       Introduction


1.      I, Mary M. Dothage am a Manager at Eurofins EAG Materials Sciences ('Eurofins
        EAG').


2.      Eurofins EAG was requested by lllumina Cambridge Limited {"lllumina") to analyse
        the chemical structure of deoxynucleotide triphosphates ("dNTPs") in the "BGISEQ-
        500RS High-throughput Sequencing Kit Model: PE100" {the "BGI Kit") and to analyse
        a solution in the BGI Kit for the presence of ascorbic acid. I have prepared this Eurofins
        EAG Report dated June 25, 2019 to report the results of;

        (a)      "Click" chemistry testing undertaken to determine whether fluorescently
                 labelled dNTPs in the BGI Kit possess azide moieties:

        (b)      liquid chromatography-mass spectrometry analysis undertaken to establish
                 whether the masses of unlabelled dNTPs in the BGI Kit correspond to the
                 masses of 3'-0-azidomethyl-dNTPs;

        {c)      assays using Quantofix® Ascorbic Acid Test Strips undertaken to establish the
                 presence and approximate concentration of ascorbic acid in a solution in the
                 BGI Kit; and


        (d)      liquid chromatography-mass spectrometry analysis undertaken to confirm the
                 presence of ascorbic acid in a solution in the BGI Kit.

3.      All experimental procedures described in this declaration were performed under my
        supervision. Except where I state otherwise, the factual statements set out in this
        declaration are within my own knowledge and are true.              Where I have included
        information that does not come from my own personal knowledge, I have stated the
        source and in each case I believe the information to be true.



B       Personal Background and Experience


4.      I am currently a Manager at Eurofins EAG Materials Sciences in Maryland Heights,
        Missouri and have been a Manager there since 2018. I have worked at Eurofins EAG




2810031
 Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 97 of 115




      Materials Sciences and Its predecessor entities (EAG Laboratories, Chemir, and
      Gateway Chemical) since 2002, in the role of Scientist and Team Leader.

5.    I earned a Bachelor of Science in Molecular Biology from Southeast Missouri State
      University in 2001.


6.    From 2001 to 2002, I worked as a Research Scientist at several chemical companies,
      where my responsibilities included conducting analytical chemical analyses.


C     "Click" Chemistry Testing of Labelled PE100 dNTPs Mix in the BGI Kit

      Samples


7.    On or about March 1st, 2019, Eurofins EAG received a shipment on dry ice labelled
      "BGISEQ-500RS High-throughput Sequencing Kit Model: PE100".                 The shipment
      contained multiple components, including a brown vial labelled "PE100 dNTPs Mix"
      containing 1.9 milliliters of dNTPs, and a translucent white vial labelled "PE100 dNTPs
      Mix" also containing 1.9 milliliters of dNTPs. I have been informed that the BGI Kit
      included fluorescently-labelled dNTPs and unlabelled dNTPs. The brown vial labelled
      "PE100    dNTPs       Mix" contained   a   blue-colored   solution,   consistent with   the
      characteristics of fluorescently labelled-dNTPs.      Accordingly, I understood this to
      contain fluorescently-labelled dNTPs. The translucent white vial labelled "PE100
      dNTPs Mix" contained a clear solution, consistent with the characteristics of unlabelled
      dNTPs. Accordingly, I understood this to contain unlabelled dNTPs.

8.    Also on or about March 1st, 2019, Eurofins EAG received a shipment on dry ice, which
      lllumina identified as containing a mixture of four 3'-0-azidomethyl fluorescently
      labelled dNTPs {dATP, dCTP, dGTP, and dTTP) from an lllumina MiSeq Reagent Kit
      v3. This sample was termed the "lllumina Incorporation Mix".

9.    The brown vial labelled "PE100 dNTPs Mix" and the lllumina Incorporation Mix were
      maintained at -20 °C from the time of receipt until testing was performed.

      Methods: "Click" reactions


10.   At the time of testing, the contents of the brovwi vial labelled "PE100 dNTPs Mix" and
      the lllumina Incorporation Mix were thawed to room temperature.

11.   The PE1Q0 dNTPs Mix from the brown vial was diluted 7-fold with 10 mM Tris buffer,
      pH 8.0 (the 7-fold diluted solution is hereafter referred to as "BGI PE100 dNTPs Mix").


2810031
 Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 98 of 115




12.     Both the BGI PE100 dNTPs Mix and the lllumina Incorporation Mix exhibited a strong
        blue color, consistent with the characteristics of fluorescently labelled dNTPs. In the
        results section below, the presence of this color, observed visually or as measured
        with a spectrophotometer (and referred to as "absorption") is used to indicate the
        presence of the labelled dNTPs.


13.     The BGI PE100 dNTPs Mix and the lllumina Incorporation Mix were tested for the
        presence of azido moieties using a "Click-&-Go™ Dde Protein Enrichment Kit" from
        the suppiier Click Chemistry Tools, LLC (Scottsdale, Arizona, United States; hereafter
        "Click Chemistry Kit").        According to the supplier, "C//c/c-&-6o™ Dde Protein
        Enrichment Kit is an efficient, biotin/streptavidin-free tool for capturing azide-modified
        biomolecules on a cleavable agarose resin via click reaction and its subsequent
        release under mild conditions." The supplier further explains that use of the Click
        Chemistry Kit allows azide-modified biomolecules to be captured on the cleavable
        alkyne agarose resin beads via copper catalyzed click chemistry^

14.     The Click Chemistry Kit contained:

        (a)     agarose beads linked to an alkyne group via a linker containing a "dde" group
                (hereafter "Beads"; where the linker is cleavable using the reagent hydrazine);

        (b)     a copper (II) sulfate solution (100 mM);

        (c)     two additive solutions termed "Additive 1" and "Additive 2";

        (d)     a wash solution; and

        (e)     a 2% hydrazine hydrate solution.

15.     Before testing and to prevent any non-specific binding of the analyte dNTPs to be
        tested, the Beads were pre-treated with a 1 mM mixture of unlabelled dNTPs (dATP,
        dCTP, dGTP, and dTTP) for 1 hour, and then washed with 10 mM Tris buffer, pH 8.0.
        Before and after the pre-treatment the Beads were white in color.

16.     The BGI PE100 dNTPs Mix Sample was tested in triplicate. Each BGI PE100 dNTPs
        Mix Sample contained the following:

                         BGI PE100 dNTPs Mix Sample
                        50 |jL Beads
                        25 pL Additive 1

^ https://clickchemistrvtQols.com/product/dde-protein-enrichment-kit-for-azide/



2810031
 Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 99 of 115




                         5 pL Additive 2
                         5 mL Copper (II) Sulfate Solution
                         200|jLBGI PEIOOdNTPsMix

17.     A negative control for the BGI PE100 dNTPs Mix was tested in duplicate, from which
        the copper (II) sulfate solution was omitted and replaced with a Tris buffer solution^.
        Each BGI PE100 dNTPs Mix Negative Control sample contained the following:

                         BGI PE100 dNTPs Mix Negative Control
                         50 pL Beads
                         25 pL Additive 1
                         5 pL Additive 2
                         5 pL Tris Buffer, pH 8.0
                         200 pL BGI PE100 dNTPs Mix

18.     The lllumina Incorporation Mix Sample was also tested in duplicate. Each lllumina
        Incorporation Mix Sample contained the following:

                         lllumina Incorporation Mix Sample
                         50 pL Beads
                         25 pL Additive 1
                         5 pL Additive 2
                         5 pL Copper (II) Sulfate Solution
                         200 pL lllumina Incorporation Mix

19.     A single negative control for the lllumina Incorporation Mixwas tested, from which the
        copper (II) sulfate solution was omitted and replaced with a Tris buffer solution. The
        lllumina Incorporation Mix Negative Control sample contained the following:

                         lllumina Incorporation Mix Negative Control
                         50 pL Beads
                         25 pL Additive 1
                         5 pL Additive 2
                         5 pLTris Buffer, pH 8.0
                         200 pL lllumina Incorporation Mix

20.     All samples were incubated in foil-wrapped 0.5 mL spin columns and placed on a
        shaker for 16 hours.


21.     After the 16-hour incubation (to allow the click reaction to proceed), the Beads had
        taken on the blue color of the solution.         Each of the samples was centrifuged to
        separate the ambient liquid from the Beads. The reaction filtrate was collected and set
        aside. Each of the Bead-containing spin columns was then serially washed three times
        with the wash solution provided by the supplier (see paragraph 14 above). Each serial
        wash solution for each sample was collected and set aside.                Each of the Bead-


2 This click reaction proceeds at a detectable rate only in the presence of copper.


2810031
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 100 of 115



      containing spin columns was then serially washed three times with Tris buffer, pH 8.0.
      Each serial Tris wash solution for each sample was collected and set aside.

      Results: Washed Beads and filtrates


22.   As shown in Figure 1, after the six wash steps, the Beads from the BGI PE100 dNTPs
      Mix Sample triplicate reactions all maintained the blue color of the BGI PE100 dNTPs
      Mix.




                                                                                  !
                                                               (

          Figure 1: Photograph of washed Beads (BGI PE100 dNTPs Mix Samples)

23.   Absorption spectra were collected of the initial reaction filtrate, the three serial wash
      solutions, and the three serial Tris wash solutions for each of the three respective BGI
      PE100 dNTPs Mix Samples (not shown).              The reaction filtrate showed some
      absorption, and the first wash solutions showed a small amount of absorption.          In
      contrast, the second and third wash solutions and all three Tris wash solutions showed
      no significant absorption. This confirms that the blue color taken on by the Beads
      during the incubation with the BGI PE100 dNTPs Mixwas not removed by washing.

24.   As shown In Figure 2, the Beads from the BG! PE100 dNTPs Negative Control
      duplicate samples both lost their blue color upon washing. This result confirms that
      when the click catalyst (copper)-containing solution was omitted, no dye label was
      bound to the Beads. This negative control confirms that the presence of click catalyst
      (copper)-containing solution was necessary to bind dye label to the Beads.




2810031
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 101 of 115
                      A



                                       mJ
                                       •Ift




      Figure 2: Photograph of washed Beads (BGI PE100 dNTPs Negative Control samples)

25.     Absorption spectra of the initial reaction filtrate, the three serial wash solutions, and
        the three serial Tris wash solutions for each of the two respective BGI PE100 dNTPs
        Mix Negative Controls were then collected {not shown). The reaction filtrate showed
        some absorption, the first wash solutions showed an amount of absorption similar to
        the reaction filtrates, and the second wash solutions showed a small amount of
        absorption. The third wash solutions and all three Tris wash solutions showed no
        significant absorption. This confirms that substantially all color was removed from the
        Beads after the second wash.


26.     As shown in Figure 3, after the six wash steps, the Beads of the lllumina Incorporation
        Mix Sample duplicate reactions both maintained the blue color of the lllumina
        Incorporation Mix.




          Figure 3: Photograph of washed Beads (lllumina Incorporation Mix Samples)

27.     Absorption spectra of the initial reaction filtrate, the three serial wash solutions, and
        the three serial Tris wash solutions for each of the two respective lllumina Incorporation
        Mix Samples were then collected (not shown). The reaction filtrate showed some
        absorption. All three wash solutions and all three Tris wash solutions showed no
        significant absorption. This confirms that the blue color taken on by the Beads during
        the incubation with the lllumina Incorporation Mix was not removed by washing.


2810031
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 102 of 115




28.    As shown in Figure 4, the Beads from the single lllumina Incorporation Mix Negative
       Control reaction lost their blue color upon washing. This result confirms that when the
       click catalyst {copper)-containing solution was omitted, no fluorescently-labelled
       dNTPs were bound to the Beads. This negative control confirms that the presence of
       click catalyst (copper)-containing solution was necessary to bind the fluorescently-
       labelled dNTPs to the Beads.




      Figure 4: Photograph of washed Beads (lllumina Incorporation Mix Negative Control)

29.    Absorption spectra of the initial reaction filtrate, the three serial wash solutions, and
       the three serial Tris wash solutions for the lllumina Incorporation Mix Negative Control
       were then collected (not shown). The reaction filtrate showed some absorption, and
       the first wash solution showed a small amount of absorption. The second and third
       wash solutions and all three Tris wash solutions showed no significant absorption. This
       confirms that substantially all color was removed from the Beads after the first wash.

30.    Figures 1-4 above show that the BGI PE10G dNTPs Mix and the lllumina Incorporation
       Mix behaved identically - only in the presence of the click catalyst (copper)-containing
       solution was dye label stably bound to the Beads. This confirms that the presence of
       click catalyst (copper)-containing solution was necessary to stably bind dye to the
       Beads such that the dye was not removable with washing. Thus, the dye was bound
       to the Beads via a click reaction between the alkyne-containing Beads and an azido
       group of the dye-labelled compounds. These results are consistent with dye-labelled
       dNTPs in the BGI PE100 dNTPs Mix and the lllumina Incorporation Mix possessing
       azide moieties.


       Methods: Hvdrazine treatment


31.    Next, all washed Bead samples were treated with the hydrazine solution provided by
       the supplier (see paragraph 14 above) and placed on a shaker for 90 minutes. The




2810031
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 103 of 115



      hydrazine filtrate was then collected, and both the Beads and hydrazine filtrate were
      evaluated.


      Results: Post-hvdrazine treatment


32.   The hydrazine treated Beads and hydrazine filtrates of the triplicate BGl PE100 dNTPs
      Mix Samples are shown in Figure 5 and Figure 6 respectively.




      Figure 5: Photograph of Beads after hydrazine treatment (BGl PE100 dNTPs Mix
                                           Samples)

                                             "•V        •!   •   . S2«5..




          Figure 6: Photograph of hydrazine filtrates (BGl PE100 dNTPs Mix Samples)

33.   Absorption spectra of the BGl PE100 dNTPs Mix Samples hydrazine filtrates (not
      shown) confirmed significant absorption.      The selective release via hydrazine
      treatment confirms that the dye-labelled compounds were linked to the Beads via their
      azide moieties and not via non-specific binding. Thus, these results are consistent
      with the presence in the BGl PE100 dNTPs Mix of dye-labelled dNTPs that possess
      azide moieties.


34.   The hydrazine treated Beads and hydrazine filtrates of the duplicate BGl PE100 dNTPs
      Mix Negative Controls are shown in Figure 7 and Figure 8 respectively.




2810031
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 104 of 115
                     A



                                         \

                 ; i.


        Figure 7: Photograph of Beads after hydrazine treatment (BGI PE100 dNTPs Mix
                                             Negative Controls)




                                                                           'A   •




      Figure 8: Photograph of hydrazine filtrates (BGI PE100 dNTPs l\/Iix Negative Controls)

35.     Absorption spectra of the BGI PE100 dNTPs Mix Negative Controls hydrazine filtrates
        (not shown) confirmed no significant absorption. This is consistent with the dyes never
        having bound to the Beads in the negative control, and also demonstrates the
        hydrazine did not introduce color into the solution.

36.     The hydrazine treated Beads and hydrazine filtrate of the duplicate lllumina
        Incorporation Mix Samples are shown in Figure 9 and Figure 10 respectively.




       Figure 9: Photograph of Beads after hydrazine treatment {lilumina Incorporation Mix
                                                 Samples)



2810031
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 105 of 115




                          •jfV;.-   •




        Figure 10: Photograph of hydrazine filtrates {lllumina Incorporation Mix Samples)

37.    Absorption spectra of the lllumina Incorporation Mix Samples hydrazine filtrates (not
       shown) confirmed significant absorption.        The selective release via hydrazine
       treatment confirms that the dye-labelled compounds were linked to the Beads via their
       azide moieties and not via non-specific binding. Thus, these results are consistent
       with the presence of dye-labelled dNTPs in the lllumina Incorporation Mixthat possess
       azide moieties.


38.    The hydrazine treated Beads and hydrazine filtrate of the single lllumina Incorporation
       Mix Negative Control are shown in Figure 11 and Figure 12 respectively.




      Figure 11: Photograph of Beads after hydrazine treatment (lllumina Incorporation Mix
                                        Negative Control sample)




2810031
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 106 of 115




      Figure 12: Photograph of hydrazine filtrates (lllumina Incorporation Mix Negative Control
                                                sample)

39.      Absorption spectra of the lllumina Incorporation Mix Negative Control hydrazine filtrate
         (not shown) confirmed no significant absorption.

40.      These results show that the BGI PE100 dNTP Mix (Figures 5 and 6) and the lllumina
         Incorporation Mix (Figures 9 and 10) behaved identically - only upon hydrazine
         cleavage of the linker was the linkage between the Beads and the dye-labelled dNTPs
         cleaved to liberate free dye-labelled dNTPs into solution. Accordingly, these results
         are consistent with the presence of fluorescently-labelled dNTPs in both the BGI
         PE100 dNTP Mixand the lllumina Incorporation Mix that possess azido moieties.


D        Mass Spectrometry Analysis of PE100 dNTPs Mix from the BGI Kit

         Samples


41.      In this analysis, the contents of the translucent white vial labelled "PE100 dNTPs Mix"
         described in paragraph 7 above were examined using liquid chromatography/mass
         spectrometry (hereafter "LC/MS") and compared to commercially available standard
         3'-0-azidomethyl-dNTPs.

42.      The translucent white vial labelled "PE100 dNTPs Mix" was maintained at -20 °C from

         the time of receipt until analysis was performed.

43.      On or about April 15th, 2019, Eurofins EAG received a shipment from Jena Bioscience
         GmbH (Jena, Germany) containing four white translucent vials, respectively containing
         3'-0-azidomethyl-dATP, 3'-0-azidomethyl-dCTP, 3'-0-azidomethyl-dGTP, and 3'-0-
         azidomethyl-dTTP. Each vial was labelled as containing 1 mg of the respective 3'-0-




2810031
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 107 of 115
                    0^^




      azidomethyl-dNTP. The documentation accompanying the vials respectively identified
      the contents as having the following structural formulae:

                                                                       NH;


                         t N ^


                                                           X
                         structural formula of 3'-0-Azidomethyl-dATP

                                                                  O

                     0         0         0                   N.
                                                                       'NH
                     n         li        li




                                                   \   M


                                                       Xv
                         Structural formula of S'-G-Azldomethyl-dGTP



                                                       H3C
                                                                      NH

                           ? t
                          OH        OH        OH



                                                       \—N



                         Structural formula of 3'-0-Azidomethyl-dTTP




2810031
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 108 of 115



                                                             NH2

                         p      0      0
                                       II

                       ''2
                        OH     OH     OH
                                                             N-^
                                                  0.
                                                    \—N

                                                          X
                      Structural formula of 3'-0-Azidomethyl-dCTP


44.   Each 3'-0-azidomethyl-dNTP (hereafter "3-AZM-dNTP") was brought into solution
      using 0.5 mL of 10 mM Tris buffer, pH 7.4 to form four respective 3-AZM-dNTP stock
      solutions (collectively the "Jena 3-AZM-dNTP stock solutions"). The Jena 3-AZM-
      dNTP stock solutions were maintained at 4 "C.


      Methods


45.   LC/MS analysis was performed on each of the four Jena 3-AZM-dNTPs (stock
      solutions diluted to approximately 10 pM with 10 mM Tris buffer, pH 7,4) to
      independently confirm the observed mass of each individual 3-AZM-dNTP (data not
      shown).


46.   Next, aliquots of each of the four Jena 3-AZM-dNTP stock solutions were combined
      together and diluted with the Tris buffer, pH 7.4 to an approximate concentration of 10
      pM of each of the four 3-AZM-dNTPs. This mixture was tested by LC/MS to confirm
      that the mass of each of the four 3-AZM-dNTPs in the mixture was identical (within
      experimental error) to the mass observed for the respective individual 3-AZM-dNTPs
      (data not shown). After 4 days at 4 "C, the Jena 3-AZM-dNTP stock solutions were
      lyophilized and subsequently stored at -20 °C.

47.   Next, the BGI PE100 dNTPs Mix was compared to a mixture of the four Jena 3-AZM-
      dNTPs. The four lyophilized Jena 3-AZM-dNTP stock solutions were reconstituted in
      0.3 mL of distilled deionized water. Aliquots of each of the four Jena 3-AZM-dNTP
      stock solutions were combined and diluted to a single solution containing 10 pM of
      each of the four Jena 3-AZM-dNTPs in Tris buffer. The resulting liquid was colorless.
      This sample was termed the "Jena 3-AZIVI-dNTPs Mix".




2810031
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 109 of 115



48.   The contents of the white translucent vial labelled "PE100 dNTPs Mix" were thawed to
      room temperature. The liquid in the white translucent vial was colorless, indicating that
      no dye was present in the liquid, which is consistent with the characteristics of
      unlabelled dNTPs. This sample was termed the "BGI PE100 Unlabelled dNTPs Mix".

49.   All samples were analysed using LC/MS. The liquid chromatography column was a
      Phenomenex Luna Omega Polar C18 column, with internal diameter 2.1 mm, length
      100 mm, particle size 1.6 |jm (Phenomenex Inc., Torrence, CA). The analytes were
      eiuted using a gradient system of mobile phase A of 5 mM Dibutylammonium acetate
      in water and a mobile phase B of 100% methanol, with a flow rate of 0.3 mL/minute,
      and a column temperature of 45.0 °C.               The experimental design of the
      chromatographic gradient of the mobile phase components was as follows in Table 1
      below:


                               ChromatoaraDhIc Gradient


                            Time (minutes)      % A       %B
                                    0               95       5
                                    1               95       5
                                    8               20      80
                                    11              20      80
                                   11.1             95       5
                                    15              95       5


                                          Table 1


50.   The dNTPs in the BGI PE100 Unlabelled dNTPs Mix and the Jena 3-AZM-dNTPs Mix

      were separated by liquid chromatography sufficiently for mass spectrometric analysis.
      The masses of the dNTPs were then measured by mass spectrometry. The mass
      spectrometer was an AB SCIEX Triple Quad (AB Sciex LLC, Framingham, MA).
      Detection was performed in negative ion mode with in-source fragmentation.
      Experimental error for this mass spectrometer is reported by the manufacturer as ±0.2
      atomic mass units.


51.   The samples were loaded onto the LC/MS by injection of 10,0 pL of sample. Three
      samples were loaded in the following order: (a) 10 mM Tris, pH 7.4 blank, (b) BGI
      PE100 Unlabelled dNTPs Mix, (c) Jena 3-AZM-dNTPs Mix. Between each sample, a
      methanol blank was analysed to ensure no sample carry over was observed.




2810031
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 110 of 115



        Results


52.     Expected masses^ for the free dNTP anion and masses observed in the LC/MS
       analysis for both the BGI PE100 Unlabelled dNTPs Mix ("BGI") and the Jena 3-AZM-
       dNTPs Mix ("Jena") are summarized in Table 2 below:

                                  LC/MS Mass Observations


                                                             Observed Ion
                            dNTP             Source
                                                            (mass/charqe)

                                          Expected               536.2


                        3-AZM-dTTP        Jena                   536.1


                                          BGI                    536.1


                                          Expected               545.2


                        3-AZM-dATP        Jena                   545.1


                                          BGI                    545.3


                                          Expected               521.2


                        3-AZM-dCTP        Jena                   521.1


                                          BGI                    521.2


                                          Expected               561.2


                        3-AZM-dGTP        Jena                   561.1


                                          BGI                    561.1



                                             Table 2


53.    For each of the four dNTPs, the expected mass, the Jena observed mass, and the BGI
       observed mass reported In Table 2 are within experimental error (±0.2 atomic mass
        units) of each other. These results confirm that the dNTPs In both the BGI PE100
       Unlabelled dNTPs Mix and the Jena 3-AZM-dNTPs Mix have the expected mass of
       the four 3'-0-azidomethyl-dNTPs, These results confirm that each of the dNTPs in the




^ Expected masses are based on the known atomic composition of each free anion for the four Jena
3-AZM-dNTPs.



2810031
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 111 of 115




        BG) PE100 Unlabelled dNTPs Mix has the same structural composition as the dNTPs
        in the Jena 3-AZM-dNTPs Mix.




E       Analysis of the BGI Kit for a solution containing ascorbic acid

54.     The March 1st, 2019 shipment labelled "BGISEQ-500RS High-throughput Sequencing
        Kit Model: PE100" referred to at paragraph 7 above, also included two containers with
        several compartments of frozen solutions, as shown in Figure 13.                The container
        shown on the right in Figure 13 was thawed to room temperature, and the solution from
        the compartment identified by the red arrow in Figure 13 ("BGI Sampie") was tested
        for the presence of ascorbic acid^. The pH of the BGI Sample was tested and shown
        to be 6.9.




        Figure 13: Containers in BGISEQ-500RS High-throughput Sequencing Kit Model:
        PE100 shipment; the red arrow identifies the compartment from which the solution was
        taken for ascorbic acid testing

55.     On or about April 22nd, 2019, Eurofins EAG received a shipment on dry ice, which
        lllumina identified as containing a solution referred to as "Scan Mix", which contains



^ Ascorbic acid, winen in solution, is present as both the uncharged form, ascorbic acid, and the
charged form, the ascorbate anion. Therefore, when I refer to "ascorbic acid" in this declaration, 1am
referring to both the uncharged ascorbic acid form and the charged ascorbate anion.


2810031
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 112 of 115




         ascorbic acid. The Scan Mixwas thawed and tested of the presence of ascorbic acid.
         The pH of the Scan Mix was tested and shown to be 7.2.

         Test Strip Analysis


      56. A package of Quantofix® Ascorbic Acid Test Sthps (100-pack) was obtained from
         Miliipore Sigma. Product Number:     Z166340 (Darmstadt, Germany; hereafter "Test
         Strips"). The manufacturer states that these test strips can semi-quantitatively detect
         concentrations of ascorbic acid as low as 50 mg/L (50 ppm). Pure ascorbic acid was
         obtained from Miliipore Sigma, Product Number: A5960 (Darmstadt. Germany) as a
         reference. A solution containing 10 mM Tris buffer, pH 7.4 was used to prepare five
         solutions: 0 ppm ascorbic acid ("Tris Buffer Blank"), 50 ppm ascorbic acid ("50ppm
         Ascorbic Acid Standard"), 75 ppm ascorbic acid ("75ppm Ascorbic Acid
         Standard"), 100 ppm ascorbic acid ("lOOppnn Ascorbic Acid Standard"), and 500
         ppm ascorbic acid ("SOOppm Ascorbic Acid Standard").

57.      The Tris Buffer Blank, the 75ppm Ascorbic Acid Standard, and the 500ppm Ascorbic
         Acid Standard were used to confirm the sensitivity of the Test Strips. The lllumina
         Scan Mixand BGI Sample were assayed with the Test Strips to establish the presence
         and approximate concentration of ascorbic acid in the solutions.

58.      For each sample, a Test Strip was dipped into the solution to completely wet the color
         indicating portion of the strip. The wet Test Strip was then visually inspected and
         compared to the color scale provided by the manufacturer. The Test Strips results are
         shown in Figure 14(a) below, and Figure 14(b) shows the color scale provided by the
         manufacturer (whereby the extent of color reaction from yellow to green-blue
         corresponds to the approximate concentration of ascorbic acid present in the solution
         tested).




2810031
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 113 of 115




                                                                 (b)




          fns Buffer   7f>ppm          5C0E,--n     ["jm'na
              »
                       Ascorbic Acsd   Asco:Lfc     ("Scan
                                                    Mix' )
                                       StaifJs'rf




      Figure 14; (a) Photograph of Test Strip semi-quantitative assays for the presence
      of ascorbic acid; (b): Photograph of color scale provided by manufacturer

59.   The results shown in Figure 14(a) establish that the Test Strips used to test the Tris
      Buffer Blank, the 75ppm Ascorbic Acid Standard, and the SOOppm Ascorbic Acid
      Standard had the expected color by reference to the color scale provided by the
      manufacturer (Figure 14(b)).

60.   Figure 14(a) further shows that both the lllumina Scan Mix and the BGI Sample
      contained ascorbic acid at a concentration greater than that of the SOOppm Ascorbic
      Acid Standard, and, based on comparison to Figure 14(b), likely on the order of 1000
      ppm ascorbic acid or greater.

      LC/MS Analysis


61.   The Tris Buffer Blank, the Ascorbic Acid Standard prepared at concentrations of
      SOppm, 75ppm, and lOOppm, the lllumina Scan Mix and the BGI Sample were tested
      for the presence of ascorbic acid using LC/MS. The liquid chromatography conditions
      were the same as those provided in paragraph 49 and Table 1 above. The mass
      spectrometry conditions were the same as those provided in paragraph 50 above.

62.   The samples were loaded onto the LC/MS by injection of 10.0 pL of sample. Six
      samples were loaded in the following order: (a) Tris Buffer Blank, (b)-(d) Ascorbic Acid
      Standards (SOppm, 7Sppm, and lOOppm, respectively), (e) lllumina Scan Mix, (f) BGI


2810031
Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 114 of 115




       Sample. Between each sample, a methanol blank was analysed to ensure no sample
       carry over was observed.

63.    The expected mass® for the free ascorbate anion and the masses observed in the
       LC/MS for the 50ppm Ascorbic Acid Standard, 75ppm Ascorbic Acid Standard,
        lOOppm Ascorbic Acid Standard, the Illumina Scan Mix, and the BG! Sample are
       summarized in Table 3 below.       Note that since the Tris Buffer Blank did not contain

       ascorbic acid, no ascorbic acid mass peak was observed.

                                  LC/MS Mass Observations



                                                                  Observed Ion
                                  Source
                                                                (mass/charqe)

                    Expected                                           175.1


                   Tris Buffer Blank                                    N/A


                    50ppm Ascorbic Acid Standard                       175.1


                   75ppm Ascorbic Acid Standard                        175.1


                    lOOppm Ascorbic Acid Standard                      175.1


                    Illumina Scan Mix                                  175.1


                    BGI Sample                                         175.0




                                             Table 3


64.    The mass observed for each of the 50ppm Ascorbic Acid Standard, 75ppm Ascorbic
       Acid Standard, lOOppm Ascorbic Acid Standard, the Illumina Scan Mix, and the BGI
       Sample reported in Table 3 are within experimental error (±0.2 atomic mass units) of
       each other and the expected mass for the ascorbate free anion. These results confirm
        that each of the 50ppm Ascorbic Acid Standard, 75ppm Ascorbic Acid Standard,
        lOOppm Ascorbic Acid Standard, the Illumina Scan Mix, and the BGI Sample contain
       ascorbic acid.




®Expected mass is based on the known atomic composition of the free anion for ascorbic acid,
ascorbate.



2810031
  Case 3:19-mc-80215-WHO Document 5 Filed 09/06/19 Page 115 of 115



Statement of truth


I confirm that I have made clear which facts and matters referred to in this Report are within
my own knowledge and which are not. Those that are within my own knowledge I confirm to
be true. The opinions I have expressed represent mytrue and complete professional opinions
on the matters to which they refer.

SIGNED: —


NAME:          Mary M. Dothage, Eurofins EAG Materials Sciences

DATE:          06/25/2019




2810031
